                               Case 6:19-bk-07491-KSJ                            Doc 1         Filed 11/14/19         Page 1 of 60

                                                                                                                                -=#CfS3&3
                                                                                                             FILED ORLANDO OJVISIOP,O
        United States Bankruptcy Court for the:

        Middle District of Florida                                                                            2019NOV 14 AHll•39
        Case number    (If/mown)· _ _ _ _ _ _ _ _ _ _ _               Chapter you are filing under.
                                                                      611" Chapter 7                       U.S. B~N~RUPTCY COURT
                                                                      D Chapter 11                         HIOOlc o,sr Of FLORIDA
                                                                      D Chapter 12
                                                                      D Chapter 13
                                                                                                                                     D   Check if this is an
                                                                                                                                         amended filing



    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
Joint case--and In Joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes lf either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


                  Identify Yourself

                                           About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

          Your full name
    '     Write the name that is on your   KIMBERLY
          government-issued picture                                                                      First name
                                           First name
          identiflcat1on (for example,
          your driver's license or         ALLEYNE
          passport)                        Mrddle name                                                   Middle name

          Bring your picture
                                           HALE
                                           Last name                                                     Last name
          idenl1flcation to your meeting
          with the trustee.
                                           Suffix {Sr., Jr, II.Ill)                                      Suffix (Sr. Jr., II, Ill)




          All other names you               NONE
    '     have used in the last 8          First name                                                    First name
          years
                                           Middle name                                                   Middle name
          Include your married or
          maiden names
                                           Lasl name                                                     Last name


                                           First name                                                    F1rsl name


                                           Middle name                                                   Middle name


                                           Last name                                                     Lasl name




'          Only the last 4 digits of
                                           XXX      -    XX           9            0      3              xxx-xx-
!'         your Social Security
           number or federal               oe                                                            oe
           Individual Taxpayer
                                           9xx-xx-                                                       9xx - xx
           Identification number
           (ITIN)

                                                        Voluntary Petition for Individuals FIiing for Bankruptcy                                   page 1
    Official Form 101
                            Case 6:19-bk-07491-KSJ                         Doc 1           Filed 11/14/19                 Page 2 of 60



Debtor 1
             KIMBERLY               ALLEYNE                         HALE
                                                                                                       Case number i , / k c o " ' " ' i ' - - - - - - - - - - - - - - - -
              ,-,,,N,.,,e     ''"'"Name                 last~""'-----




                                          About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


4, Any business names
   and Employer                           i:£1   I have not used any business namos or EINs                  D      I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last B years                       Business name                                                      Business name

   Include trade names and
   doing business as names                Business    namn                                                   Business name




5. Where you live                                                                                            If Debtor 2 lives at a diffaromt address:



                                          5286 LIGHTHOUSE ROAD
                                                                           -------
                                                           Street                                            Number          Street




                                          ORLANDO                                  FL      32808
                                                                                   State   Zif' Code         City                                     State    ZIP Code
                                          "'
                                                                                                             County


                                          If your mailing address is different rom the one                   If Debtor 2's mailing address is different from
                                          above, fill it in here. Note that tho court will send              yours, fill it in here. Note that the court will send
                                          any notices lo you at th,s mailing address.                        any notices lo this ma,I1ng address



                                          Number           Street                                            Number          Slreet



                                          I-' 0 Box                                                          PO Box


                                          c,ty                                     Slate   ZIP Code          City                                     State    ZIP Code




s. Why you are choosing                   Check one.                                                         Check one:
   this district to file for
   bankruptcy
                                          5Z'.I Over the last 180 days before filing this petition,          0      Over the last 180 days before fIlmg this petition.
                                                I have lived in this district longer than m any                     I have lived in this district longer than in any
                                                 other district.                                                    other district.

                                          D      I have another reason. Explain.                             D      I have another reason. Explain.
                                                 (See 28 U.S C § 1408)                                              (See 28 U.S.C. § 1408.)




                                                                                                                           -,-   ·-------------
  Offlc1al Form 101                                     Voluntary Petition for Individuals Filing for Baokruptcy                                        page 2
                         Case 6:19-bk-07491-KSJ                   Doc 1       Filed 11/14/19              Page 3 of 60



Debtor 1                                                                                  Case number (dkeowoJ>_ _ __




f§f!          Tell the Court About Your Bankruptcy Case


7.   The chapter of the           Check one (For a brief descript,on of each, see Notice Required by 11 U S C § 342(b) for Individuals Filing
                                  forBankruprcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     Bankruptcy Code you
     are choosing to file         Ill   Chapter 7
     under
                                  LI    Chapter 11

                                  D     Chapter 12

                                  D     Chapter 13


8.    How you will pay the fee    •     I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                        yourself, you may pay with cash, cashier"s check, or money order If your attorney Is
                                        submitting your payment on your behalf. your attorney may pay with a credit card or check
                                        with a pre-printed address.

                                  D I need to     pay the fee in installments. If you choose this option, sign and attach the
                                        Application for Individuals lo Pay The Filing Fee in Installments (Official Form 103A).

                                  bll   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                        By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                        less than 150% of the official poverty line that applies to your family size and you are unable to
                                        pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                        Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition



      Have you filed for          IZI No
'     bankruptcy within the
                                  0Yes.       D1str,d                            When                        Case number
      last 8 years?                                                                      MM/ 00/YYYY

                                              Dislric\                           Wh1,n                       Case number
                                                                                         MM/ DD I YYYY

                                              District                 ··---      When                       Case number
                                                                                         MMi DDIYYYY




                                  .zJ No
'"· Are any bankruptcy
    cases pending or being
                                  lJ Yes      OoiJlor                                                        Relationship to   you
      filed by a spouse who is
      not filing this case with               o,slnct           ---               When                       Case numb<"'.     ,r known
      you, or by a business                                                              MM I DO I YYYY
      partner, or by an
      affiliate?
                                              Debtor                                                         Relat,onship to   you

                                              District                            When                       Case   number. ff known
                                                                                         MMIDDIYYYY



      Do you rent your            il)   No.   Go to line 12
"     residence?                  D     Yes   Has your landlord obtained an eviction Judgment against you?

                                              U    No Go to I,ne 12.
                                              0 Yes Fill out /railiaJ sraremenl Abour an Ev1ct1on Judgment Against Yuu (Form 101A) and frle it as
                                                part of this bankruptcy pehtion.




     Offlc1al Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
                             Case 6:19-bk-07491-KSJ                    Doc 1        Filed 11/14/19                Page 4 of 60



Deblor 1      KIMBERLY              ALLEYNE                  HALE                                  Case number   idknovm) __
              F,c,t Narr,,




           Report About Any Bush,esses You Own as a Sole Proprietor


12. Are you a sole proprietor        IZl No_ Go lo Part 4
    of any full- or part-time
    business?                        D Yes. Name and location of business
   A sole proprietorship Is a
   business you operate as an
                                                Name of business. 1f any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership. or
   LLC                                          Number      Street

   If you have more thoin one
   sole propnetorsh1p, use a
   separate sheet and attach i1
   to this pelit1on.
                                                 C,ty                                                    State                 ZIP Code



                                                Check the appropriate box to describe your business:

                                                D   Health Care Business (as defined In 11 USC.§ 101(27A}}

                                                D   Single Asset Real Estate (asdef;ned In 11 USC § 101(51B))

                                                D   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                D   Commodity Broker (as defined In 11 USC § 101(6))

                                                D   None of \he above


13. Are you filing under             If you are filing under Chapter 11. file court musr know whether you are a small business debtor so that it
   Chapter 11 of the                 can se/ appropnate deadlines. If you 1nd1cate that you are a small business debtor, you must attach your
   Bankruptcy Code and               most recent balance sheet, statement of operations. cash-flow statement, and federal income tax return or if
                                     any of those documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(6).
   are you a small business
   debtor?
                                     fl!   No   I am not filing under Chapter 11
   For a definition of small
   businass debtor, see              D     No. I am f1l1ng under Chapter 11, but I am NOT a small business debtor according to the definition In
   11 US.C §101(51D)                           the Bankruptcy Code

                                     D     Yes. I am filing under Chap1er 11 and I am a small business debtor according to the definition in the
                                                Bankruptcy Code


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any           iZI No
   property that poses or is
   alleged to pose a threat          0 Yes.      What Is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs
                                                 If immediate attention is needed. why Is 11 needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   immediate attention?
   For example, do you own
  penshable goods, or livestock
  that must be fed. or a building
  that needs urgent repairs?
                                                 Where Is the proporty?
                                                                           Number        St reel




                                                                           City                                                   State   ZIP Coda


 Offic,al Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                        page 4
                        Case 6:19-bk-07491-KSJ                          Doc 1         Filed 11/14/19                Page 5 of 60



Debtor 1         KIMBERLY               ALLEYNE                 HALE                                    Case numbQrpl>oown)_ - - · - - - - - - -




              Explain Your Efforts to Receive a Briefing About Credit Counseling


                                         About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
1s.   Tell the court whether
      you have received a
      briefing about credit              You must check one.                                                You must check one:
      counseling.                        Gt:11 received a briefing from an approved credit                  D   l received a briefing from an approved credit
                                              counseling agency within the 180 days before I                    counseling agency within the 180 days before I
      The law requires that you               filed this bankruptcy petition, and I received a                  filed this bankruptcy petition, and 1 received a
      receive a briefing about credit         certificate of completion.                                        certificate of completion.
      counseling before you file for                                                                            Attach a copy of \he certificate and the payment
                                              Attach a copy of the cert1flcale and the payment
      bankruptcy. You must
                                              plan. ii any, that you developed with lhe agency.                 plan, if any, that you developed with \he agency.
      truthfully check one of the
      following choices If you
      cannot do so. you are not
                                         •    I received a briefing from an approved credit
                                              counseling agency within the 180 days before l
                                                                                                            0   I received a briefing from an approved credit
                                                                                                                counseling agency within the 180 days before I
      eligible to file                        filed this bankruptcy petition, but I do not have a               filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                        certificate of completion.
      If you file anyway, the court           W1th1n 14 days afler you file this bankruptcy pet,tion.           Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you              you MUST file a copy of the certificate and payment               you MUST file a copy of the certificate and payment
      will lose whatever filing fee                                                                             plan, if any
                                              plan, 1f any.
      you paid, and your creditors
      can begin collection activities    lJ   I certify that I asked for credit counseling                  D   I certify that I ask.ed for credit counseling
      again                                   services from an approved agency, but was                         services from an approved agency, but was
                                              unable to obtain those services during the 7                      unable to obtain those services during the 7
                                              days after I made my request, and exigent                         days after I made my request, and exigent
                                              circumstances merit a 30,day temporary waiver                     circumstances merit a 30-day temporary waiver
                                              of the requirement.                                               of the requirement.

                                              To ask for a 30-dflY temporary waiver of the                      To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate shoet expla1n1ng                   requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing. why                 what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                 you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                        bankruptcy, and what exigent circumstances
                                              required you to file this case                                    required you to file this case.

                                              Your case may be dismissed if the court is                        Your case may be dismissed 1f the court 1s
                                              dissatisfied with your reasons for not receiving a                dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy                          bnef1ng before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must             If the court 1s satisfied with your reasons, you must
                                              sl1II receive a briefing within 30 days after you file            still receive a briefing with, n 30 days after you file.
                                              You must file a certificate from the approved                     You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                 agency. along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                 developed, if any_ If you do not do so, your case
                                              may be dismissed.                                                 may be dismissed.
                                              Any extension of the 30-day doadline is granted                   Any extension of the 30-day deadline is granted
                                              only for cause and 1s limited to a maximum of 15                  only for cause and is limited to a maximum of 15
                                              days.                                                             days.

                                         D    I am not required to receive a briefing about                 •   I am not required to receive a briefing about
                                              credit counseling because of:                                     credit counseling because of:

                                              D   Incapacity.   I have a mental illness or a mental             0   Incapacity.    I have a mental illness or a mental
                                                                deficiency that makes me                                           deficiency that makes me
                                                                incapable of realizing or making                                   incapable of realizing or making
                                                                rational dec1s1ons about finances.                                 rational decisions about finances.
                                              •   Disability.   My physical disability causes me
                                                                lo be unabkl to participate in a
                                                                                                                •   Disability.    My physical disability causes me
                                                                                                                                   to be unable to participate in a
                                                                briefing in person, by phone, or                                   briefing in person. by phone, or
                                                                1hrough the internet. even after I                                 through \he internet even after I
                                                                reasonably tried to do so.                                         reasonably tried to do so.
                                              D   Active duty. I am currently on active military                D   Active duty. I am currently on active m1htary
                                                               duty in a military combat zone                                    duty 1n a military combat zone.

                                              If you believe you an; not required to receive a                  If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                 briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court             motion for waiver of credit counseling with the court.




 Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
                             Case 6:19-bk-07491-KSJ                              Doc 1       Filed 11/14/19                Page 6 of 60



Debtor 1      KIMBERLY                   ALLEYNE                        HALE                               Case number 1,<> """'
              F,,st No,•<'     M,o,ie Na<ne                 Las• Na




           Answer These Questions for Reporting Purposes

                                              16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S C. § 101(8)
16. What kind of debts do                         as "incurred by an ind1v1dual primarily for a personal, family, or household purpose."
   you have?
                                                     D     Nu. Go tu line 16b
                                                     Ill   Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business deb!s are debts that you incurred to obtain
                                                   money for a business or investment or through the operation of the business or i11vestme11t.

                                                     D     No. Go to line 16c.
                                                     •     Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.

                                        --- ------ ------_-_-_-______ '-~=====~===~------
11. Are you filing under
    Chapter 77                                D     No. I am not filing under Chapter 7 Go to l111e 18.

   Do you estimate that after                 IZI   Yes I am filing u11der Chapter 7. Do you estimate thal after any exempt property ,s excluded and
   any exempt property is                               adm111istrative expenses are paid that funds will be available to distribute to unsecured creditors?
   excluded and                                            liZI   No
   administrative expenses
   are paid that funds will be                             LI     Yes
   available for distribution
   to unsecured creditors?
                                              --------------
1s. How many creditors do                     IZI   1-49                              D 1.000-5,ooo                                0   25,001-50,000
   you estimate that you                      D     50-99                             D 5,001-10.000                               0   50,001-100,000
   owe?                                       LI    100.199                           LI   10.001-25.ooo                           0   More than 100,000
                                              D     200-999
- - - - - - - - ------·
w. How much do you                            D     $0-$50,000                        D $1.000,001-$10 million                     0   $500,000,001-$1 billion
    estimate your assets to                   •  $50,001-$100,000                     D $10,000.001-$50 million                    0   $1,000.000.001"$10 billion
    be worth?                                 ~ $100,001-$500,000                     D $50,000.001-$100 million                   D   $10.000.000.001-$50 billion
                                              lJ $500,001-$1 million                  D $100,000,001•$500 m1ll1on                  0   More tha11 $50 billion
---~--                        -----                                                 ---~    ···------ ------- - - - - - - - - - - - - -
20. How much do you                           D     $0-$50.000                        D $1.000,001-$10 million                     0   $500.000,001-$1 billion
    estimate your liabilities                 D     $50.ooq100,ooo                    D $10,000,001-$50 million                    0   $1,000.000,001-$10 b1ll1on
    lo be?                                    D     $100,001-$500,000                 D $50,000,001-$100 millio11                  D   $10,000,000,001-$50 billion
                                              D     $500,001-$1 million               D $100.000,001-$500 million                  0   More tha11 $50 billion
           Sign Below

                                              I have exammed thi5 petition. arid I declare undm penalty of perjuf)' that the information provided is true and
 For you                                      correct.
                                              If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible. under Chapter 7, 11.12, or 13
                                              of title 11, United States Code. I understand the relief available under each chapter. and I choose to proceed
                                              under Chapter 7
                                              If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                              this document. I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                              I request relief in accordance with the chapter of Mle 11. United States Code, specified 111 this petition.

                                              I understand making a false statement, concealing property, or obtai11ing money or property by fraud in connection
                                              with a bankruptcy case can result in fines up to $250,000. or imprisonment for up to 20 years, or both.
                                              18 u.s.c. §§ 152, 13 1, 1519, and 3571.

                                                                                                                X
                                                                                                                    Signature or Debtor 2

                                                    E~ecuted on.!.,!!__! 3/2019                                     Executed on
                                                                  MM / DD iYYYY                                                    MM/ DD     IYYYY


  Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                    page 6
                       Case 6:19-bk-07491-KSJ                       Doc 1        Filed 11/14/19                Page 7 of 60



Debtor 1     KIMBERLY            ALLEYNE                  HALE                               Case number ,,,.,aw.0 , _ _ _ _ _ _  ~   _ _ _ _ __

                  -----
             '""Name     '',ddloNa"'
                                              -""""'""•"·---'

For you if you are filing this         The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                  should understand that many people find it extremely difficult to represent
attorney                               themselves successfully. Because bankruptcy has long-term financial and legal
                                       consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
                                       To be successful, you must correctly file and handle your bankruptcy case. The rules are very
an attorney, you do not
need to file this page.                technical, and a mistake or inaction may affect your rights. For example, your case may be
                                       dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                       hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                       firm 11 your case 1s selected for audit If that happens, you could lose your right lo file another
                                       case, or you may lose protections, including the benefit of the automatic stay.

                                       You must list all your property and debts in the schedules that you are required to file with the
                                       court Even if you plan to pay a particular deb1 outside of your bankruptcy, you must list that debt
                                       in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                       property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                       also deny you a discharge of all your debts 1f you do something dishonest in your bankruptcy
                                       case, such as destroying or hiding property, falsifying records. or lying. Individual bankruptcy
                                       cases are randomly audited to determine 1f debtors have been accurate, truthful, and complete.
                                       Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                       If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                       hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                       successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                       Bankruptcy Procedure, and the local rules of the court in which your case 1s filed. You must also
                                       be fam1l1ar with any state exemption laws that apply.

                                       Are you aware that f1l1ng for bankruptcy 1s a serious action with long·term financial and legal
                                         nse uences?
                                       • ,
                                       '
                                       ~      Yes

                                       Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                       inaccurate or incomplete, you could be fined or imprisoned?




                                       Did you pay or agree to pay someone who 1s not an attorney to help you fill out your bankruptcy forms?
                                       I.II   No
                                       0      Yes. Name or P e r s o n _ ~ = ~ ~ - ~ ~ ~ - ~ ~ - - - ~ ~ - - - = ~ ~ ~ - =
                                                   Attach Bankruptcy Petition Preparer's Notice, Dec/arat1on, and Signature (Off>cial Form 119).



                                       By signing here, I acknowledge that I understand the risks involved in filing without an attorney.
                                       have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                       attorney may cause me to lose my rights or property 1f I do not properly handle the case.


                                                                                                  X
                                                                                                       s,gnaturn of Debtor 2

                                       Date                                                            Date
                                                         MMIDD    IYYYY                                                 MM/    DO /YYYY

                                       Con•act phone     ~i 608•67..!.2_                               Contact phone


                                       Cell phone                                                      Cell   phone


                                       Fma,1 address                                                    Ema,I address



  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                 page 8
                                       Case 6:19-bk-07491-KSJ               Doc 1     Filed 11/14/19              Page 8 of 60



     Fill m this Information to identify your case


     Debtor 1           KIMBERLY                ALLEYNE                   HALE
                        F,,so N,,...            M,ddle Name               L,s,Na,ne

     Debtor 2
     1Spwse ,f ~l,ng)   f,,,, N,.,,,
     Unrted States Bankruptcy Court for the. Middle District of Florida

     Case number
                                                                                                                                            0   Check if this is an
                                                                                                                                                amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                      12/15
Be as complete and accurate as possJbte. If two married people are filing together, both are equally responsible for supplying correct
Information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


1111              Summarize Your Assets


                                                                                                                                       Your assets
                                                                                                                                       Value of what you own

 ,     Schedule AJB· Property (Official Form 106AIB)
                                                                                                                                            • _ _ __,0c.0c0c
        1a Copy line 55. Total real estate. from Schedule AIB


        lb Copy line 62, Total personal property. from Schedule A/B
                                                                                                                                            •-----
        ic Copy line 63. Total of all property on Schedule AIB.
                                                                                                                                            $




' ' ' ' Summarize Your Liabilities


                                                                                                                                        Your llablllties
                                                                                                                                        Amount you owe

 2     Schedule D Creditors v\lho Have Claims Secured by Property (Official Form 1060)
                                                                                                                                                    0.00
        2a Copy the total you listed in Column A. Amount of clam1, at the bottom of the las\ page of Part 1 of Schedule O .
                                                                                                                                            $
                                                                                                                                                -----  -
 3. Schedule EJF Creditors Who Have Unsecured Cla,ms (Official Form 106EIF}
                                                                                                                                            $ ____               0~.~00~
        3a. Copy the total da1ms from Part 1 (priority unsecured daims) from line 6e of Schedule EIF.

        30 Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ..
                                                                                                                                        +   ,_~,a~·~o~oo~.~oo~

                                                                                                              Your total liabilities        , ~-'"a"-,0:.:0:..:0:..:.o-'-o

1811              Summarize Your Income and Expenses


 4 Schedule I Your Income (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule!
                                                                                                                                            1 ---~0_0~00

 5 Schedule J Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J                                                                              , ---'-':..:·0..:3-=8-=0-=0




 Official Form 106Surn                           Summary of Your Assets and Liabilities and Certain Statistical Information                         page 1 of2
                                Case 6:19-bk-07491-KSJ                    Doc 1         Filed 11/14/19              Page 9 of 60


  Debtor 1         KIMBERLY                      ALLEYNE             HALE                           Case number (•llmowa)_ _ _ _ _ _ _ _ _ _ _ _ __
                    F"stNam,        MIOoleN,m,        L.,, Name




                   Answer These Questions for Administrative and Statistical Records


  6 Are you filing for bankruptcy under Chapten; 7, 11, or 13?

      0      No. You have nothing to report on this part of the form Check this box and submit this form to the court with your other sdiedules.
      liZ)   Yes


   7 What kind of debt do you have?

      liZI Your debts are primarily consumer dabts. Consumer debts are those ··incurred by an 1ndIvidual primarily for a personal.
             family. or household purpose·· 11 U.S.C. § 101(8). FIil out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      0      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



   a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11, OR, Form 1228 Line 11, OR, Form 122C-1 Line 14                                                               , ---~0'--.0""0'--




   9 Copy the following special categories of claims from Part 4, line 6 of Schedule EIF


                                                                                                              Total claim


          From Part 4 on Schedule EIF, copy the following:


                                                                                                              $                  0.00
      9a Domestic support obligations (Copy lme 6a )


                                                                                                              $                  0.00
      9b. Taxes and certain other debts you owe the government (Copy line 6b.)

                                                                                                                                 0.00
      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
                                                                                                              '
                                                                                                                                 0.00
      9d Student loans (Copy line 61 )
                                                                                                              '
      9e. Obligations arising out of a separation agreement or divorce that you did not report as             $                  0.00
          priority claims (Copy line 6g )

       91. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +   $                  0.00


       9g. Total. Add lines 9a through 91.                                                                    $                  0.00




Official Form 106S um          Summary of Your Assets and Liabilities and Certain Statistical Information                                      page 2 of2
                                     Case 6:19-bk-07491-KSJ                        Doc 1           Filed 11/14/19      Page 10 of 60


Fill   in      this 1nformatIon to 1dentIfy your case and this filing


Deb1or 1              KIMBERLY                   ALLEYNE                     HALE
                          F,stName                   M•O"'eNam,                cost Name


Debtor 2
($fl<'US&, 1rr.l1ng) F,stName                                                  Last Name
                                                     '"'"" Name


United States Bankruptcy Court for the: Middle District of Florida

Case number
                                                                                                                                               0   Check ifth1s is an
                                                                                                                                                   amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in mora than one category, list the asset In the
category where you think lt fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

                   Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

       Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

       l:iZI   No. Go to Part 2.
        D      Yes. \A/here Is the property?
                                                                        What Is the property? Check all that apply.       Do not deduct secured claims or exemptions Put
                                                                         D    Smgle-family home                           the amount of any secured claims on Schedule D:
                                                                                                                          Creditors W/lo Have Claims Sacurad by Proparty.
                                                                         0    Duplex or multi-unit building
                  Street address. ii available, or other description
                                                                         D    Condominium or cooperative                  Current value of the      Current value of the
                                                                         0    Manufactured or mobile home                 entire property?          portion you own?

                                                                         0    Land                                        $. _ _ _ _ _ _            $, _ _ _ __
                                                                         [J Investment property

                  City                            State      ZIP Code
                                                                         •    Timeshare
                                                                                                                          Describe the nature of your ownership
                                                                                                                          Interest (such as fee simple, tenancy by
                                                                         D    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                          the entireties, or a life estate), If known.
                                                                         Who has an interest in the property? Check one

                                                                         D    Debtor 1 only

                  County                                                 D    Debtor 2 only
                                                                         •    Debtor 1 and Debtor 2 only
                                                                                                                          D   Check If this Is community property

                                                                         •   At least one of the debtors and another
                                                                                                                              (see 1nstruct1ons)

                                                                         Other information you wish to add about this Item, such as local
                                                                         property Identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __

       If you own or have more than one, 11st here.
                                                                        What is the property? Check all that apply        Do not deduct secured claims ore~emptions. Put
                                                                        D    Single-tam1ly home                           the amount of any secured cta,ms on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                        D    Duplex or mult1.un1t building
                   Street address. d available, or other description
                                                                        D    Condominium or cooperative                   Current value of the      Current value of the
                                                                        •    Manufactured or mobile home                  entire property?          portion you own?

                                                                        •    Land
                                                                                                                          '------ '------
                                                                        0    Investment property

                   City                           Staie      ZIP Code
                                                                        •    Timeshare
                                                                                                                          Describe the nature of your ownership
                                                                                                                          interest (such as fee simple, tenancy by
                                                                        D    Other _ _ _ _ _ _ _ _ _ _ _ __               the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        0    Debtor 1 only
                                                                        •    Debtor 2 only
                   County
                                                                        •    Debtor 1 and Debtor 2 only                   D Check if this is community property
                                                                        D At least one of the debtors and another             (see instructions)

                                                                        other information you wish to add about this item, such as local
                                                                        property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                         Schedule A/8: Property                                                             page 1
  Official Form 106A/B
                              Case 6:19-bk-07491-KSJ                                  Doc 1          Filed 11/14/19         Page 11 of 60

    Debtor 1            KIMBERLY               ALLEYNE                         HALE                             Case number!''"""~"'----------------
                                                             Las1 N;,oo




                                                                          What is the property? Check all that apply          Do not deduct secured claims or exemp11ons. Put
                                                                          D    Smgle-fam,ly home                              the amount of any secured claims on Schedule D:
                                                                                                                              Creditors Who Have Claims Securod by Property.
                 Street address 1f available or other descropt,on         D    Duplex or multi-um! bu1ldmg
                                                                          0   Condom1n1um or cooperative                      Current value of the     Current value of the
                                                                                                                              entire property?         portion you own?
                                                                          D
                                                                          D
                                                                               Manufactured or mobile home
                                                                               Land                                           '------ ,,______
                                                                          D    Investment property
                 City                          Sta1e      ZIP Code        D    Timeshare                                      Describe the nature of your ownership
                                                                          D    Other _ _ _ _ _ _ _ _ _ _ __                   interest {such as fee simple, tenancy by
                                                                                                                              the entireties, or a life estate), if known.
                                                                          Who has an interest In the property? Check one
                                                                          D Debtor 1 only
                 County
                                                                          D Debtor 2 only
                                                                          D Debtor 1 and Debtor 2 only                        D   Check if this is community property
                                                                          D At least one of the debtors and another               (see instructions)

                                                                          Other information you wish to add about this item, such as local
                                                                          property Identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __



2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
  you have attached for Part 1. Write that number here.




Fifi              Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles. whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle. also report ii on Schedule G. Execu/ory Contracts and Unexpired Leases.


3     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      .;f   No
      D     Yes


      3.1        Make:                                                    Who has an Interest in the property? Check one     Do not deduct secured claims or e~empUons Put
                                                                                                                             the amount of any secured claims on Schedule D·
                 Model:                                                   D Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                                          D Debtor 2 only
                 Year                                                                                                        Current value of the      Current value of the
                                                                          D Debtor 1 and Debtor 2 only
                                                                                                                             entire property?          portion you own?
                 Approximate mileage.                                     D At least one of the debtors and another
                 Other information:
                                                                          D Check if this is community property (see
                                                                              instructions)
                                                                                                                              '------ '------
      If you own or have more than one. describe here:

      32       Make·                                                      Who has an Interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured cra;ms on Schedule D·
               Model:                                                     D   Debtor 1 only
                                                                                                                             Creditors Who Ha'l8 Claims Secured by Property.
                                                                          D Debtor 2 only
               Year                                                                                                          Current value of the      Current value of the
                                                                          D Debtor 1 and Debtor 2 only
                                                                                                                             entire property?          portion you own?
               Approximate mileage:                                       D At least one or the debtors and another
               Other 1nformation.
                                                                                                                             $ _ _ _ _ __              $ _ _ _ _ __
                                                                          D Check     if this is community property (see
               [                                                              mstruct1ons)




Official Form 106A/B                                                      Schedule AIB: Property                                                               page 2
                             Case 6:19-bk-07491-KSJ                         Doc 1          Filed 11/14/19            Page 12 of 60

Debtor 1          KIMBERLY                    ALLEYNE                 HALE                               Case number''"""""''-_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F"tN•m•          M,ddl, Nome      Las, N""'



                                                                 Who has an Interest in the property? Check one        Oo not deduct secured cla,ms or exempt,ons. Put
    33     Make:
                                                                 •    Debtor 7 only
                                                                                                                       the amount ol any secured claims on Schedule D·
                                                                                                                       Crnditors Who Have Claims Secured by Prop arty
           Model:
                                                                 •    Debtor 2 only
           Year:                                                 •    Debtor 7 and Debtor 2 only
                                                                                                                       Current value of the
                                                                                                                       entire property?
                                                                                                                                                 Current value of the
                                                                                                                                                 portion you own?
           Approximate mileage·                                  CJ At least one of the debtors and another
           Other mfonnation·
           ,-                  -                  -_-_l          CJ Check if this is community       property (see     '------ '-----
           L _____                                                    instructions}


                                                                 Who has an Interest in the property? Check one        Do not deduct secured claims or exemptions Put
    34.    Make·
                                                                 •    Debtor 1 only
                                                                                                                       the amount of any seC1Jred ciaims on Schadu/8 D:
                                                                                                                       Credi/ors Who Have Claims Secured by Property.
           Model·
                                                                 •    Debtor 2 only
           Year:                                                 •    Debtor 7 and Debtor 2 only
                                                                                                                       Current value of the      Current value of the

           Approximate mileage·                                  •    At least one of the debtors and another
                                                                                                                       entire property?          portion you own?

           other infonnation.                                                                                          $, _ _ _ _ __
                                                                 •    Check ii this Is community property (see
                                                                                                                                                  $, _ _ _ _ __

                                                                      mstructions)
           L


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples Boals. trailers, motors. personal watercraft, fishing vessels. snowmobiles. motorcycle accessories

    IZI   No
    •     Yes

                                                                 Who has an Interest in the property? Check one         Do not deduct secured claims or exemptions. Put
    4,         Make·

               Model.
                                                                 •    Debtor 1 only
                                                                                                                        the amount ol any secured claims on Schedule D:
                                                                                                                        Cred,tors Who Have Claims Secured by Property.

            Year
                                                                 •    Debtor 2 only
                                                                 0    Debtor 7 and Debtor 2 only                        Current value of the      Current value of the
            other infonnation:                                   0    At least one of the debtors and another           entire property?          portion you own?




           [_                                                    •    Check If this is community property (see
                                                                      instructions)
                                                                                                                        S_ _ _ _ _ _              $ _ _ _ _ __




    If you own or have more than one, list here.
                                                                 Who has an interest in the property? Check one         Do not deduct secured claims or exemp1ions. Put
    4 2.       Make
                                                                 •    Debtor 7 only
                                                                                                                        the amount ol any secured claims on Schedule D.
                                                                                                                        Creditors Who Have Claims Secured by Property.
               Model:
                                                                 •    Debtor 2 only
               Year
                                                                 •    Debtor 7 and Debtor 2 only
                                                                                                                        Current value of the
                                                                                                                        entire property?
                                                                                                                                                  Current value of the
                                                                                                                                                  portion you own?
               Other information.                                0    A1 least one of the debtors and another




               t                                                 • Check If this is community property (see
                                                                      instructions)
                                                                                                                        '------ '-----


5   Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for pages
                                                                                                                                           •
                                                                                                                                                L ~
                                                                                                                                                r  o.oo
    you have attached for Part 2. Write that number here




                                                                     Schedule AIB: Property                                                               page 3
 Official Form 106NB
                               Case 6:19-bk-07491-KSJ                     Doc 1       Filed 11/14/19            Page 13 of 60

 Debtor 1         KIMBERLY                       ALLEYNE              HALE                        Case number (,11<now,1 _ _ _ _ _ _ _ _ _ _ _ _ __
                   F,c,oNam<            ModdleNam,     Last Nam<




                Desc::ribe Your Personal and Household Items

                                                                                                                                        Current value of the
Do you own or have any legal or equitable Interest in any of the following Items?
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured claims
                                                                                                                                        or exemp1ions.

6. Household goods and furnishings
     Examples. Major appliances, furniture. linens, china, kitchenware
     .zl   No
     0     Yes Describe ...
                                                                                                                                         '-------
7.   Electronics
     Examples· Televisions and radios; audio, video, stereo. and d1g1tal equipment. computers, printers, scanners: music
               collections: electronic devices including cell phones, cameras, media players, games
     -,J No
     0     Yes Describe                                                                                                             !    $ _ _ _ _ _ _ __

                                                                                                                               -   -"
B. Collectibles of value
     Examples. Antiques and figurines: paintings, prints, or other artwork: books, pictures. or other art objects:
               stamp, coin, or baseball card collections: other collections, memorabilia, collectibles
     -,l No
     D     Yes. Describe ..
                                                                                                                                         '-------
9. Equipment for sports and hobbies
     Examples Sports, photographic, exercise, and other hobby equipment; bicycles. pool tables, golf clubs, skis, canoes
              and kayaks: carpentry tools: musical instruments
     .il   No
     D     Yes Describe ..                                                                                                               $ _ _ _ _ __
                                   I_
10 Firearms
     Examples. Pistols, rifies, shotguns, ammunition. and related equipment
     -,l No
     D     Yes Describe.                                                                                                                 $ _ _ _ _ _ __
                                   '
                                   t.____ __ _



11   Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     • No                                                                                                                  - -- !
     ~ Yes. Describe            . -fPE-RsoNAL cLoTHING
                                   L.....___,, - -
                                                                                                                                     200.00
                                                                                                                      ___ I $· - - - - --
12 Jewelry
     Examples: Everyday jewelry, costume Jewelry, engagement rings wedding rings, heirloom jewelry, watclles, gems,
               gold, silver
     -,J No
     D     Yes. Describe                                                                                                                 $_ _ _ _ _ _


13. Non-farm animals
     Examples. Dogs, cats, birds. horses

     -,J No
     D     Yes. Describe ...                                                                                               7,_____
14 Any other personal and household Items you did not already list, including any health aids you did not list

     -,l No
     D     Yes Give specific
           information.      ..   -i.                                                                                      __      ]•----
15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
   for Part 3. Write that number here
                                                                                                                           •        l    $,_ _ _ _ _ __




Official Form 106A/B                                               Schedule A/8: Property                                                            page 4
                                Case 6:19-bk-07491-KSJ                          Doc 1       Filed 11/14/19     Page 14 of 60

  Debtor 1          KIMBERLY                   ALLEYNE                   HALE                      Case number{,'>no~n1, _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   M,;dl,Name              Last Nome
                    ''"' Na~•




' ' ' ' Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                         Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured claims
                                                                                                                                     orexemp\1011$.


 16.Cash
    Examples· Money you have in your wallet, In your home, in a safe deposit box, and on hand when you file your petition

     Ill   No
     D     Yes                                                                                                 Cash
                                                                                                                                      '------
 17. Deposits of money
     Examples· Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses.
               and other similar inslitut1ons. If you have multiple accounts with the same institution, list eacl7

     •     No
     Ill   Yes ..                                                       lnst1\ut1on name·


                                   17 1 Check,ng account                WELLS FARGO                                                   $                 200.00

                                   17 2 Checking account                                                                              $

                                    17 3 Savings account

                                    17 4 Savings account.
                                                                                                                                      '$

                                    17 5 Cert,1Icates of depos,t                                                                       $

                                    17 6 Other financ,al account.                                                                      $

                                    17 7 Other financ,al account.                                                                      $

                                    17   a   Other financial account:                                                                  $

                                    17 9 Other financial account:                                                                      $




 18. Bonds, mutual funds, or publicly traded stocks
     Examples· Bond funds. investment accounts with brokerage firms, money market accounts

     IZI   No
     0     Yes                      lnstItuhon or ,ssuer name

                                                                                                                                       $. _ _ _ _ _ __

                                                                                                                                       '-------
                                                                                                                                       '------
 19 Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an Interest in
     an LLC, partnership, and joint venture

     IZI   No                       Name of entity                                                              % of ownership

     0     Yes. Give specific                                                                                   0%         %           $
           information about                                                                                    0%         %
           them
                                                                                                                0%         %           '
                                                                                                                                       $




  Official Form 106NB                                                   Schedule NB: Property                                                         page 5
                              Case 6:19-bk-07491-KSJ                           Doc 1     Filed 11/14/19     Page 15 of 60

 Debtor 1       KIMBERLY                     ALLEYNE                   HALE                      Case number V''""""'i_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  Fosi Nam,      M,ddle N,,oe




20. Government and corporate bonds and other negotiable and non-negotiable Instruments
    Negotiable instruments include personal checks. cashiers' checks, promissory notes, and money orders.
    Non-negot1able instruments are those you cannot transfer to someone by sIgnIng or delivering them

    Ill   No
    •     Yes. Give specific     Issuer name
          information about
                                                                                                                                  $ _ _ _ _ _ __
          them

                                                                                                                                  '$_
                                                                                                                                    -_-_
                                                                                                                                       -- ---
                                                                                                                                         _ _ __



21 Retirement      or pension accounts
   Examples. Interests in IRA. ERISA. Keogh, 401 (k). 403(b), thrift savings accounts, or other pension or profit-sharing plans

    Ill   No
   D      Yes. List each
          account separately.    Type of account            lnst,tut,on name

                                 401(k)   or somilar plan   _____________________________                                         $ _ _ _ _ _ _ _ __

                                 Pension plan               ____________________________                                          $ _ _ _ _ _ _ _ __


                                 '"                         ------------------------                                              '-------
                                 Retirement account         ____________________________                                          $ _ _ _ _ _ _ _ __

                                 Keogh.                     _______________________                                               $. _ _ _ _ _ __

                                 Add1t1onal account         ____________________________                                          $,_ _ _ _ _ _ _ __

                                 Additional account         ____________________________                                          $ _ _ _ _ _ _ _ __




22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples· Agreements with landlords. prepaid rent. public utilities {electnc, gas. water), telecommunications
   companies, or others

   1)1    No
   D      Yes                                          lnslltutIon name or individual·

                                 Electric:

                                 Gas
                                                                                                                                  '-------
                                                                                                                                  '-------
                                 Heating 011

                                 Securily deposrt on rental un,t _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                  '------
                                                                                                                                  $,_ _ _ _ __
                                 Prepaid rent                                                                                     $, _ _ _ _ __
                                 Telephone                                                                                        $,_ _ _ _ __
                                 Water                                                                                            $,_ _ _ _ __
                                 Rented furn11ure                                                                                 $, _ _ _ _ __
                                 Other                                                                                            $, _ _ _ _ _ __



23.Annuitles (A contract for a penod1c payment of money to you, either for life or for a number of years)

   Ill    No
   D      Yes                    Issuer name and descnpt,on
                                                                                                                                  ,._______
                                                                                                                                  $, _ _ _ _ __
                                                                                                                                  $, _ _ _ _ __


Official Fon11 106N8                                               Schedule AIB: Property                                                 page 6
                          Case 6:19-bk-07491-KSJ                          Doc 1       Filed 11/14/19                 Page 16 of 60

 Debtor 1        KIMBERLY                  ALLEYNE                    HALE                           Case number (,lkoowa),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  F,n;tN•m,     M,ddlo Nam<           Last No,oe




24.lnterests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program
   26 U S.C. §§ 530(b){1). 529A(b), and 529(b)(1)
    .zl   Ne
    D     Yes                            Institution name and description Separately file the records of any interests.11 U.S.C. § 521 (c)


                                                                                                                                              '------
                                                                                                                                              '------
                                                                                                                                              '----~
25. Trusts, equitable or future interests in property (other than anything listed In line 1), and rights or powers
   exercisable for your benefit

   .zl    Ne
   D      Yes. Give specific         ,-
                                                                                                                                            I
          information about them.    l                                                                                                      J'-----
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   .zl    Ne
   D      Yes. Give specific
          information about them
                                                                                                                                              '-------
27 Licenses, franchises, and other general intangibles
   Examples Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   .zl    Ne
   D      Yes. Give specific        I
          information about them     I                                                                                                        '-------
Money      or property owed to you?                                                                                                           Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not dedud secured
                                                                                                                                              claims or exemptions.

28. Tax refunds owed to you

   .zl    Ne
   D      Yes. Give specific information                                                                              Federal               $, _ _ _ __
               about them, including whether
               you already filed the returns
               and the tax years.
                                                                                                                      State

                                                                                                                      Local
                                                                                                                                            '------
                                                                                                                                            $, _ _ _ __



29. Family support
   Examples Past due or lump sum alimony, spousal support child support, maintenance, divorce settlement, property settlement

   .zl    Ne
   D      Yes. Give specific information
                                                                                                               -·1   Alimony
                                                                                                                                              '-----
                                                                                                                 I
                                                                                                                     Maintenance
                                                                                                                                              '-----
                                                                                                                     Support
                                                                                                                                              '------
                                                                                                                     Divorce settlement
                                                                                                                                              '------
                                                                                                                 I   Property settlement·     $,_ _ _ _ __

30 Other amounts someone owes you
   Examples Unpaid wages, disability insurance payments. disability benefits, sick pay, vacation pay, workers' compensation,
            Social Security benefits: unpaid loans you made to someone else
   .zl    Ne
   D      Yes. Give specific information
                                                                                                                                    ___ __J i•------
Official Form 106A/B                                               Schedule AIB: Property                                                               page 7
                            Case 6:19-bk-07491-KSJ                       Doc 1          Filed 11/14/19                 Page 17 of 60

Debtor 1        KIMBERLY                     ALLEYNE              HALE                                Case number (,lknow,t)>__ _ _ _ _ _ _ _ _ _ _ _ _ __
                 ,.,\Nome        M,d<lle N.,n,     co,tN,me




31 Interests In Insurance pollcles
   Examples: Health, disability, or life insurance: health savings account (HSA): credit. homeowner's, or renter's insurance

   IZI    Ne
   D      Yes Name the msurance company           Company name                                           Benef,c1ary                              Surrender or refund value.
              of each policy and list its value
                                                                                                                                                  '-------
                                                                                                                                                  '-------
                                                                                                                                                  '------
32 Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust. expect proceeds from a life insurance policy. or are currently entitled to receive
   property because someone has died
   IZI    Ne
   D      Yes. Give specific information                                                                                                          ,,_______
33 Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples Accidents. employment disputes, insurance claims, or rights to sue

   IZI    Ne                                                                              ------   ---·-·----------
    D     Yes. Describe each claim.                                                                                                              ]$_ _ _ _ _ _ __


34 Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights
   to set off clalms
   IZI    Ne
   D      Yes. Descnbe each claim
                                                                                                                                                  '-------

35 Any financial assets you did not already list

    IZI   Ne
    D     Yes. Give specific information
                                                                                                       ------------                               '-------
36 Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
   for Part 4, Write that number here                                                                                                            I,
                Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    !;ll No. Go to Part 6.
    D     Yes. Go to line 38.
                                                                                                                                                 Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                 or exemptions.

38 Accounts receivo1ble or commissions you already earned
    IZI   Ne
    D     Yes. Describe
                             l
39. Office equipment, furnishings, and supplies
    Examples Bus,ness•related compulers. software. modems, printers copiers. fax machines, rugs, telephOnes, desks. chairs. electronic devices

    IZI    Ne
    D      Yes. Describe




 Official Form 106NB                                            Schedule AIB: Property                                                                            page 8
                             Case 6:19-bk-07491-KSJ                     Doc 1       Filed 11/14/19       Page 18 of 60

 Debtor ,       KIMBERLY                   ALLEYNE                  HALE                    Case number (,/known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   F"!Name                         L,,t   Name




40 Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   Glf   No
   0     Yes Describe..       ,-- · - ·
                              L___ _
41 Inventory
   !;ii No
                                                                                                                              I
   D     Yes. Describe
                                                                                                                              f--------
42 Interests in partnerships or Joint ventures
   Glf   No
   0     Yes. Describe            Name of entity                                                            % of ownership·

                                                                                                            _ _ _%            '---------

                                                                                                           _ _ _%             '---------
                                                                                                           _ _ _%             '---------


43. Customer lists, mailing lists, or other compllation11
   !;ii No
   D     Yes. Do your lists Include personally Identifiable information (as defined in 11 U.S.C. § 101{41A))?

               •    No
               D    Yes Describe.
                                                                                                                              I,
                                                                                                                              ''-------
44 Any business-related property you did not already list
   !;ii No
   D     Yes. Give specific
         information .                                                                                                            '-------
                                                                                                                                  '-------
                                                                                                                                  '-------
                                                                                                                                  '-------
                                                                                                                                  '-------
                                                                                                                                  $

45 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here




               Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest In farmland, list It In Part 1.


46 Do you own or have any legal or equitable Interest in any farm- or commercial fishing-related property?
   13    No. Go to Part 7.
   D     Yes Go to line 47.

                                                                                                                              Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured cleims
                                                                                                                              or exemptions.
47 Farm animals
   Examples. Livestock, poultry farm-raised fish
   !;ii No
   D     Yes

                              I
                              '
                                                                                                                              ],~
Official Form 106NB                                              Schedule AIB: Property                                                    page 9
                            Case 6:19-bk-07491-KSJ                 Doc 1     Filed 11/14/19             Page 19 of 60

 Debtor 1          KIMBERLY                  ALLEYNE           HALE                         Case number(,/Koowal_ _ _ _ _ _ _ _ _ _ _ _ __
                                    "''"" Nam,




48. Crops-either          growing or harvested
     IZI   No
     •     Yes Give specific .
           information

49   Farm and fishing equipment, Implements, machinery, fixtures, and tools of trade
     IZI No
     •     Yes_

                                                                                                                                     '-------
50. Farm and fishing supplies, chemicals, and feed

     IZI   No
     •     Yes
                                                                                                                                     $_ _ _ _ __

s, .Any farm- and commercial fishing-related property you did not already list
     IZI   No
     •     Yes. Give specific~---
           information          '

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
                                                                                                                 --------:-::I'===,
                                                                                                                      I
    for Part 6. Write that number here                                                                               .... -+        $, _ _ _ _ _ _ __
                                                                                                                                ~------~
                  Describe All Property You Own or Have an Interest In That You Did Not List Above

53 Do you have other property of any kind you did not already list?
   Examples· Season t,ckels, country club membership
                                ,------
     IZI   No
     D     Yes. Give specific                                                                                                            '-----
                                                                                                                                         '------
                                - L '




           information.
                                                                                                                                         $, _ _ _ __


54.Add the dollar value of all of your entries from Part 7. Write that number here                                      •                $




1§1;¥             List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2                                                                                       ~        ______
                                                                                                                                    $,           0.00
                                                                                                                            ~
56. Part 2: Total vehicles, line 5                                     $' - - - - -
                                                                                     0.00

                                                                           400.00
57.Partl: Total personal and houi;ehold items, line 15
                                                                       '------
58 Part 4: Total financial assets, line 36                             ,____
                                                                       $      _
                                                                             0.00

59 Part 5: Total business-related property, line 45                    $' - - - - - -
                                                                                     0.00

                                                                            0.00
60 Part 6: Total farm- and fishing-related property, line 52
                                                                        ·-----
61 Part 7: Total other property not listed, line 64                   +,- - - - - - -
                                                                       '
                                                                                     0.00

                                                                       $, _ _ _ _._O_O_,O_O_i Copy personal property total-+    +       400.00
62. Total personal property. Add lines 56 through 61.
                                                                                                                                    '------
63 Total of all property on Schedule A/B. Add line 55 + line 62.                                                                !   $_ _ _ _   •_o_o__o_o

Official Form 106NB                                      Schedule AIB: Property                                                               page 10
                               Case 6:19-bk-07491-KSJ                               Doc 1           Filed 11/14/19                   Page 20 of 60


    Deb\or 1         KIMBERLY                         ALLEYNE                     HALE                                   Case number 1,•,oowaJ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      f.,tNam,       i.l,Ode Namo              ,_,., Norn,



                   Additional Page                                                                                               Column A              Co!JmnB               ColumnC
                                                                                                                                 Amountofcl,lm         Value of collateral   unlllecured
                   After listing any entries on this page, number them beginning with 2.3, followed
                                                                                                                                 00 not deduct the     thataupporta this
                                                                                                                                                                             ,~,
                                                                                                                                                                             _porfJori


                 --------------------
                   by 2.4, and so forth.

                                                               Describe the property that secures the claim:
                                                                                                                                 value ofeoll9teral.

                                                                                                                                 $,_ _ _ __
                                                                                                                                                       claim

                                                                                                                                                       ··------··----
                                                                                                                    ·--,
         Number           s1reet


                                                               As of the date you file, the claim is: Check all tha1 apply
                                                               D     Contingent
                                     S1a1e    ZIP Code         D     un1,qwdatect
                                                               D     Disputed
     Who owes the debt? Check one.                             Nature of lien Check all that apply,
     D      Debtor 1 only                                      D     An agreement you made (such as mortgage or secured
     D     Debtor 2 only                                             car loan)
     D     Debtor 1 and Debtor 2 only                          D     Statutory lien (such as tax 1,en, mechan1c·s 1,en)
     D     At least one of the debtors and ano\her             D     Judgment lien from a lawsu~
                                                               D     other (inci.Hlrng a nght to offset) _ _ _ _ _ _ _ __
     D     Check If this claim relates to a
           community debt

     Date debt was iJ1curred                                   Last 4 digits 01 account number _ _ _ _
                                                           ··--- ..... ······---- · - · - - - - - - - - - - - - - - - - - - - - ,
p        Credlto~5 Name
                                                               Describe the property that secures the claim:
                                                                                                                                 ·------ ··------··----
         Number           Street
                                                               As of the date you file, the claim Is: Check all that apply.
                                                                                                                             '
                                                               D     Contingent
                                                               D     Unl,quidated
         c,,                         State    ZIP   Code       D     Disputed
     Who owes the debt? Check one
                                                               Nature of lien Check all thal apply
     D     Debtor 1 only
                                                               D     An agreement you made (such as mortgage or secured
     D      Deblor2only                                              car klan)
     D     Debtor 1 and Debtor 2 only                          D     Statutory lien (such as tax l,en, mechan,c's I ten)
     D     A1 least one of the debtors and another             D     Judgmen1 lien from a lawsuit
                                                               0     Other (including a right to offset) _ _ _ _ _ _ _ __
     D     Check If this claim relates to a
           commuJ1ity debt


r_::";':"'..:'."~b~•~•=•=•~la~c~•:•~":'::_=====:_--~L~•:st 4 dig1ls of account number _                     ----------------------------a
P
I
         Creditor, Name                                    ~---
                                                           '
                                                               Describe the property that S11Cures the claim:
                                                                                             ·--.-----~
                                                                                                                                 ··------              ,._ _ _ _ _ _ $ _ _ __




         Number           Street

                                                               As of the date you file, the claim is: Check all that apply
                                                               D    Contmgent
         C1ly                        State    ZIP   Code       D     Unliquidated
                                                               D     Disputed
     Who owes the debt? Check one                              Nature of lien Check all that apply
     0     Debtor 1 only                                       D    An agreement you made (such as mortgage or secured
     D     Debtor 2 only                                            car loan)
     D     Debtor 1 and Debtor 2 only                          0     Statu1ory lien (such as tax lien mechanic's lien)
     0     At least one of the debtors and another             D    Judgment hen from a lawsun
                                                               D    Other {1ncluDmg a right to offset) _ _ _ _ _ _ _ __
     D     Check If this claim relates to a




                                                                                                                                 B
           community debt
     Date d&btwas incurred ______                              Last 4 digits of account number _ _ _ _

                Add the dollar value of your entries in Column A on this page. Write that number here:

                If this is the last page of your form, add the dollar value totals from all pages.
                Write that number here:                                                                                          $                     _                              _j
    Official Form 106D                       Add1t1onal Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page_of_
                                   Case 6:19-bk-07491-KSJ                  Doc 1          Filed 11/14/19               Page 21 of 60

 FIii In this information to 1dent1fy your case


     Debtor 1              KIMBERLY              ALLEYNE                 HALE
                           F"" Name              l,MdleNam,                Las1 Nam,

     Deblor 2
     iSpocsa, rt ftling1   F,,,, N,m•            M,ddle Nam,               Los1 N•m•


     United States Bankruptcy Court !or the Middle District of Florida

     Case number
                                                                                                                                              0   Check if this 1s an
     (lf<nown)                                                                                                                                    amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                           12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Propet1y (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space Is
needed, copy the Part you need, fill it out, number the entries In the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (If known).

                     List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
        !41No        GotoPart2
        D     Yes.
2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured daim, list the creditor separately for each claim. For
       each claim listed, identify what type of claim it is. If a ciaim has both priority and nonprionty amounts. list that daim here and show both priority and
       non priority amounts As much as possible, list the daims in alphabetical order according to the creditor's name. If you have more than two priority
       unsecured claims, fill out the Con~nuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim. see the instructions for this form in the instruction booklet.)
                                                                                                                               Total clalm   Priority     Nonpriortty
                                                                                                                                             amount       amount

                                                                                                                               ,,_ _ _ _ _ ,, _ _ _ _ $,_ _ _ __
                                                                 Last 4 digits of account number _
El======~----------
  Pnon,y CrMtor's Name
                                                                 When was the debt Incurred?
          Numbsr             SIrseI
                                                                 As of the date you file, the claim is: Check aII that apply

          c,,                            State   ZIP Code
                                                                 D    ConlIngent
                                                                 0    Unliqu1dated
          Who incurred the debt? Check one
                                                                 0    Disputed
          D Debtor 1 only
          D Debtor 2 only                                        Type of PRIORITY unsecured claim:
          D Debtor 1 and Debtor 2 only                           D    Domestic support oblIgatLons
          D Al least one of the debtors and another              D    Taxes and certain other de bis you owe the government
          0     Check if this claim is for a community debt      D    Claims for death or personal injury while you were
          Is the claim subject to offset?                             1ntoxic.ited
                                                                 D    other Specify ______________
         •"'
         D Yes
                                                                 Last 4 digits of account number                               ' - - - - - $,_ _ __
          Pnonty Crod,or's Nama
                                                                 When was the debt incurred?
         Number              Street
                                                                 As of the date you file, the claim is: Check all (hat apply
                                                                 D    Cont,ngenl
                                         Stale   ZIP Code        0    Unliqu1dated
          Who Incurred the debt? Check one                       0    Disputed
          D Debtor 1 only
                                                                 Type of PRIORITY unsecured claim:
          D Debtor 2 only
                                                                 D    Domestic support oblIga1Ions
          D Dehtor 1 and Debtor 2 only
                                                                 0    Taxes and certain otner debts you owe the go~ernment
          0 Al least one o! the debtors and another
                                                                 D    Cla,ms ror death or personal inJury while you were
          D     Check if this claim is for a community debt           ,nloxicaled
          Is the claim subject to offset?                        lJ   Other Specify ______________
          0     Co
          D     Yes                                                                                                                                                 .. I'

Official Form 106EIF                                      Schedule EIF: Creditors Who Have Unsecured Claims                                         page 1 of~
                              Case 6:19-bk-07491-KSJ                             Doc 1         Filed 11/14/19                Page 22 of 60

Oeb1or 1           KIMBERLY                       ALLEYNE                  HALE                              Case number   1,,., ,wn) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                             0



                   F"stNam,       M<OdleNam,               Ca,tNam,


                   Your PRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                               Total claim   Priority   Nonprlorlty
                                                                                                                                                   amount     amount



•    Pnooty    Crec,or s Name
                                                                      Last 4 digits of account number                                '----'----               $, _ _ __



                                                                      When was the debt Incurred?
     Number            Streel
                                                                      As of the date you file, the claim Is: Check all that apply

                                                                      0    Con11ngent
     c,ty                                 State    ZIPCC>Oe           0    Unl1quidated
                                                                      D    D1spu1ed
     Who Incurred the debt? Check one
      0      Debtor 1 only                                            Type of PRIORITY unsecured claim:
      0      Deblor 2 only                                            0    Domestic support obligations
      0      Debtor 1 and Debtor 2 only                               0    Taxes and certain other debts you owe the government
      0      At least one of the debtors and another                  0    Claims for death or personal injury while you were
                                                                           intOX<cated
      0      Check if this claim is for a community debt              0    Other Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      0      So
      0      Yes



      Pnont1 Credrrors Name
                                                                      Last 4 digits of account number                                '----'--- '----
                                                                      When was the debt Incurred?
      N~rttier          Sires\
                                                                      As of the date you file, the claim is: Check all that apply.

                                                                      0    Contingent
      City                                State     ZIP   Code        0    Unl,qu1da!ed
                                                                      0    Disputed
      Who incurred the debt? Check one
      0      Debtor 1 only                                            Type of PRIORITY unsecured claim:

      0      Debtor 2 only                                            0    Domes11c support obligations
      0      Debtor 1 and Debtor 2 only                               0    Taxes and cenain other debts you awe the government
      0      At leasl one of the deb1ors and another                  0    Cla,ms for death or personal injury while you were
                                                                           1n!ox,cated
      0      Check if this claim Is for a community debt
                                                                      0    Other Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?

      •0 "°
         Yes


                                                                      Last 4 digits of account number
                                                                                                                                     ,,_ _ _ _ $,_ __         ,,_ _ __
      Pnonty Cnadlors Natre
                                                                      When was the debt incurred?
      Ncmber            Slree,
                                                                      As of the date you file, the claim is: Check all that apply

                                                                      0    Contingent
      C1ly                                State     ZIP COOe          0    Unl,quidated
                                                                      0    Disputed
      Who incurred the debt? Check one
      0      Debtor 1 only                                            Type of PRIORITY unsecured claim:

      0      Debtor 2 only                                            0    Domestic support obl1gat1ons
      0      Deb\Or 1 and Debtor 2 only                               0    Taxes and certam other debts you owe the government
      0      At least one of the deb Iors and another                 0    Claims for death or personal injury while you were
                                                                           ,ntox,cated
      0      Check if this claim is for a community debt               0   Other Spec1ry _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      Q,o
       0     Yes


                                                              Schedule EIF: Creditors Who Have Unsecured Claims                                                page_of_
Official Form 106EIF
                                    Case 6:19-bk-07491-KSJ                             Doc 1      Filed 11/14/19                 Page 23 of 60
    Deblor 1           KIMBERLY                      ALLEYNE                       HALE                           Case number    (,flmoNn), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        F,st Name                              La,tNam,


                       List All of Your NONPRIORITY Unsecured Claims

    3.   Do any creditors have nonprlority unsecured claims against you?
         D      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         ~ Yes

    4. List all of your nonpriority unsecured claims in the alphabetlcal order of the creditor who holds each claim. If a creditor has more than one
         nonpriority unsecured claim, list the creditor separately for each daim. For each claim listed, identify what type of claim it is. Do no\ list claims already
         included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonprionty unsecured
         claims fill out the Continuation Page of Part 2.

                                                                                                                                                                        Total clalm

          Lauderhill Ten Management Corporation                                                Last 4 digits of account number_
          Nonpnority CrMloCS Narre
                                                                                                                                                                      ,,_ _1~,,~0_00_.o_o_
                                                                                           When was the debt incurred?
          4301 NW 16TH STREET
          Number            Street
          LAUDERHILL                                        FL             33313
                                                           State          ZIPCMe           As of the date you file, the claim Is; Check all that apply.

                                                                                           D      Contingent
          Who Incurred the debt? Check one                                                 D      Unliqu,dated
          D      Debtor 1 only                                                             D      Disputed
          D      Debtor 2 only
          D      Debtor 1 and Debtor 2 only                                                Type ofNONPRIORITY unsecured claim:
          0      At least one of1he debtors and another                                    0      Student loans
          D      Check if this claim Is for a community debt                               D      Obl1gat1ons ans1ng out or a separation agreement or divorce
                                                                                                  that you did not report as priority claims
          Is the claim subject        to   offset?                                         D      Debts to pension or profit-sharing plans. and other simolar debts
          D      So                                                                        0      Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
          D      Yes


          STRALEY & OTTO                                                                   Last 4 digits of account number                                            ,,_ _4~,~00~0~.0~0~
          Nonpnon1y     Cr•dtor s Na,na                                                    When was the debt Incurred?
          2699 STIRLING ROAD
          NumDer            s,reet
          FT LAUDERDALE                                    FL              33312           As of the date you file, the claim is: Check all that apply.
                                                           State          ZIP   Coae       0      Contingent
          Who incurred the debt? Check one                                                 D      Unliquidated

          !ZI Debtor 1 only                                                                D      D1Sputed

          0      Debtor 2 only
                                                                                           Type of NON PRIORITY unsecured claim:
          D      Debtor 1 and Debtor 2 only
          D      At least one of the debtors and another                                   D      Student loans
                                                                                           0     Obl1gat1ons arising out of a separation agreement or divorce
          D      Check if this clalm is for a commu11ity debt                                    that you did not report as priority claims
          Is the claim subject to offset?                                                  0     Debts to pension or profit-sharing plans, and other similar debts
                                                                                           0     Other Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          Ill
          D
                 '°
                 Yes


"         Nonpooril)' C'edtor's Narre
                                                                                           Last 4 digits of account number                                            $,_ _ _ _ __
                                                                                           When was the debt incurred?

          Number            Slreet

                                                                                           As of the date you file, the claim is: Check all that apply.
          c,11                                             State          ZIPCOde

          Who incurred the debt? Check one.
                                                                                           D     Cont1ngen1
                                                                                           0     Unl1qu1dated
          0      Debtor 1 only
                                                                                           0     Disputed
          D      Debtor 2 only
          D      Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
          0      At least one of (he debtors and another
                                                                                           D     Student loans
          0      Check if this claim is for a commu11ity debt                              D     Obligahons arising out of a separation agreement or divorce
                                                                                                 that you did not report as pr,ority claims
          Is the cla!m subject to offset?
                                                                                           D     Debts lo pension or profit-sharing plans, and other s,milar debts
          D      "°                                                                        0     Other Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          D      Yes



Official Form 106E/F                                           Schedule EIF: Creditors Who Have Unsecured Claims                                                            page_of_
                               Case 6:19-bk-07491-KSJ                                  Doc 1        Filed 11/14/19                Page 24 of 60

Oeblor 1           KIMBERLY                          ALLEYNE                      HALE                              Case number { , l , a o w " ) ' - - - - - - - - - - - - - - - -
                                      1',0,1e Nam,         L,,t   N,m,
                    '"" Nam,


                Your NONPRIORITY Unsecured Claims - Continuation Page


After 11sting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                    Total   clalm



•    Nonpnonly Crodlors ~ame
                                                                                               Last 4 digits of account number _

                                                                                               When was the debt incurred?
                                                                                                                                                                          '---
     Number             Street                                                                 As of the date you file, the claim Is: Check all that apply

                                                        Stale            ZIP CO<le             0    Contingent
                                                                                               0    Unl1quidated
     Who incurred the debt? Check one                                                          D    D,spuled
     D       Debtor 1 only
     D       Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
     D       Deblor 1 and Debtor 2 only                                                        0     Student loans
     0       At least one of !he debtors and another                                           0     Obligatoons ansing out ot a separation agreement or dLvorce that
                                                                                                     you did not report as priority claims
      D      Check if this claim is for a community debt                                       D     Debts to pension or prof11-shartng plans. and other similar debts
     Is the clalm subject to offset?                                                           D     Other Spec11y,_ _ _ _ _ _ _ _ _ _ _ _ __

     •D "°   Yes




•     Nonpnon,y     Credto, s Nam,
                                                                                               Last 4 digits of account number

                                                                                               When was the debt incurred?
                                                                                                                                                                          $, _ _ __




      ~umber             Street                                                                As of the date you file, the claim is: Check all that apply

      c,11                                              Stale            ZIP CO<le             0     Contingent
                                                                                               0     Unliquidated
      Who incurred the debt? Check one                                                         D     Oispu1ed
      D      Debtor 1 only
      0      Deb1or 2 only                                                                     Type of NONPRIORITY unsecured daim:
      0      Debtor 1 and Debtor 2 only                                                        0     Student loans
      0      At least one of the deb1ors and another                                           0     Obligations arising ou1 ot a separation agreement or divorce tha(
                                                                                                     you did not report as priority claims
      0      Check if this claim is for a community debt                                       D     Debts to pension or profit-sharing plans. and other similar debts
      Is the claim subject to offs1,t?                                                         0     Other Spec,ty _ _ _ _ _ _ _ _ _ _ _ _ __

      • ,,
      D      Yes

                                                                                                                                                                          S,_ _ __
                                                                                               Last 4 digits of account number

      Nonpnonty      Credto, s Name
                                                                                               When was the debt incurred?

      Number             Sina et                                                               As of the date you file, the claim is: Check all that apply

                                                         State            ZIP   Code            D    Contmgent
                                                                                                D    Unl1quidated
      Who incurred the debt? Check one                                                          D    Disputed
       D Debtor 1 only
       D Debtor 2 only                                                                         Type of NONPRIORITY unsecured claim·
       D Debtor 1 and Debtor 2 only                                                             0     Student loans
       0 At least one of (he debtors and another                                                0     Obligations ansmg out ot a separation agreement or drvorce 1hat
                                                                                                      you did not report as priority claims
       0      Check If this claim is for a community debt                                       0     Oeb1s to pension o, profit-sharing plans. and other similar debts
      Is the claim subject to offset?                                                           D     Other Spec1ty _ _ _ _ _ _ _ _ _ _ _ _ __


       •D '°  Yes




                                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                         page_of_
Official Form 106EIF
                              Case 6:19-bk-07491-KSJ                         Doc 1         Filed 11/14/19              Page 25 of 60
 Debtor 1        KIMBERLY               ALLEYNE                            HALE                         Case number 1,fanownl, _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  F,,s,Namt                        LostN,,...


                 List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already llsted in Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, If you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts In Parts 1 or 2, do not fill out or submit this page.

                                                                                  On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                  Line       of (Check one): 0      Part 1 Creditors with Priority Unsecured Claims
       NumDer          Street                                                                                   0   Part 2. Creditors with Nonpriority Unsecured Claims

                                                                                  Last 4 diglts of account number _ _

                                           Sta1B                ZIPCO<le

                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                                  Line       of {Check one):    0 Part 1· Creditors with Priority Unsecured Claims
       Nurnber        s,s,e1                                                                                    0 Part 2: Creditors with Nonpriority Unsecured


                                                                                  Last 4 digits of account number_
       C,ly                                State                ZIPCO<le


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Nam•

                                                                                  Line       of ( Check one):   •   Part 1 Creditors with Priority Unsecured Claims
                      Straet                                                                                    0   Part 2. Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number _ _ _ _
                                           Slate                ZIP Code

                                                                                  On which entry In Part 1 or Part 2 did you list the origlnal creditor?

                                                                                  Line       of (Check one)     0 Part 1· Creditors with Priority Unsecured Claims
       Number         Street                                                                                    0   Part 2: Creditors with Nonprionty Unsecured
                                                                                  Claims

                                                                                  Last4 digits of account number_
                                           State                ZIP Code


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                                  Line       of (Check one):    0 Part 1 Creditors with Priority Unsecured Claims
      Nurnoer         S1reat                                                                                    0   Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number
                                           Stale                ZIP Code

                                                                                  On which entry in Part 1 or Part 2 dld you list the original creditor?


                                                                                  Line       of (Check one}:    0   Part 1 Creditors with Prior1ty Unsecured Claims
      Numter          Street                                                                                    0 Part 2: Creditors with Nonprionty Unsecured
                                                                                  Claims

                                                                                  last 4 digits of account number _ _ _ _
      C1t1                                 State                ZIP Code


                                                                                  On which entry In Part 1 or Part 2 did you list the orlginal creditor?


                                                                                  Line       of (Check one)     0 Part 1 Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                                0   Part 2: Creditors with Nonpnonty Unsecured
                                                                                  Claims


                                           State                ZIP Code
                                                                                  Last 4 digits of account number_



Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      page_of_
                          Case 6:19-bk-07491-KSJ                      Doc 1     Filed 11/14/19            Page 26 of 60
Debtor 1       KIMBERLY                 ALLEYNE                  HALE                          Case number (d.oown), _ _ _ _ _ _ _ _ _ _ _ _ __
               F"stNam,                          Lo'1 Name




            Add the Amounts for Each Type of Unsecured Claim


 6. Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only. 2B U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                         Total claim



Total claims
                6a. Domestic support obligations                               ,,.       $
from Part 1
                6b. Ta~es and certain other debts you owe the
                    government                                                 6b.

                6c. Claims for death or personal Injury while you were
                                                                                         '
                    Intoxicated                                                6c.

                6d. Other. Add all other priority unsecured claims.
                                                                                         '
                    Wnte that amount here                                      6d    +,

                6e Total. Add lines 6a through 6d.
                                                                               "
                                                                                         '
                                                                                      Total claim


                61. Student loans                                              61
Total claims
from Part 2
                6g. Obligations arising out of a separation agreement                    '
                    or divorce that you did not report as priority
                    claims
               6h Debts to pension or profit-sharing plans, and other
                                                                               6g
                                                                                         '
                  similar debts                                                6h
                                                                                         '
                6,   Other. Add a11 other nonpnorily unsecured claims_
                     Write that amount here.                                   6,    +
                                                                                         '
               6j. Total. Add lines 6f through 6i.                             6j.

                                                                                         '




Official Form 106EIF                                 Schedule E/F: Creditors Who Have Unsecured Claims                                  page_of_
                             Case 6:19-bk-07491-KSJ                    Doc 1         Filed 11/14/19              Page 27 of 60


 F1l1111 this information to 1dent1fy your case


 Debtor            KIMBERLY              ALLEYNE                     HALE
                    F";t Nom•                ~,dJI, Nam,              'ast Na~•

 Debtor 2
 (Spouse II lil,11g;. '"" ''""               "'""' ,,,,.,             La.S   Name


 un,Ied States Bankruptcy Court for the Middle District of Florida

 Case number
 (If know~)
                                                                                                                                         0   Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill It out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (if known).


       Do you have any ex.ecutory contracts or unexpired leases?
       !;a   No. Check this box and file this form with the court with your other schedules You have nothing else to report on this fom,,
       0     Yes. Fill in all of the information below even 11 the contracts or leases are listed on Schedule A/8. Property (Official Form 106NB}.

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
    example, rent, veh!cle lease, cell phone). See lhe mstruct1ons for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease Is for


21
       Name

       Number           S1reet


       City                              State      ZIP Code

22
       Name

       Number           Street


       City                              State      ZIP Code

2.3
       Name

       Number           Street


       City                               State     ZIP Code

 2A
       Name

       Number           Street

       C1\y                               Staie      ZIP Code

 2.5
        Name

        Number           Street


        c,ty                              State      ZIP Code


                                                  Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of_
Official Form 106G
                               Case 6:19-bk-07491-KSJ                           Doc 1      Filed 11/14/19           Page 28 of 60


     Debtor 1           KIMBERLY             ALLEYNE                          HALE
                                    '1,0Jie Nam,                Last ha,oc•
                                                                                                       Case number 1, " " " " ' " ' ' - - - - - - - - - - - - - - - -



  -                     Additional Page if You Have More Contracts or Leases

               Parson or company with whom you have the contract or lease                           What the contract or lease Is for

     22,
          -,
               Name


               Number      Street


               City                                Stale      ZIP Code


     2
               Name


               Number      Street


               C1ly                                Stale      ZIP Code


     2
               Name


               Number      Street


               city                                State      ZIP Code


     2

               Name


               Number      Street


               City                                Slate      ZIP Code


     2.
               Name


               Number      Strnet


               City                                State      ZIP Code


  2._I

               Name


               Number      Street


               City                                State      ZIP Code


 ,2
 !       -
               Name


               Number      Street


               City                                State      ZIP Code

 I
 :2

               Name


               Number      S1reet


               C,ty                                Stale      ZIP Code




Official Form 106G                                         Schedule G: Executory Contracts and Unexpired Leases                                    page_ of
                                                                                                                                                                -
                            Case 6:19-bk-07491-KSJ                   Doc 1         Filed 11/14/19              Page 29 of 60


Debtor 1        KIMBERLY                    ALLEYNE             HALE                             Case number (lMW>nl _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                F,st "'""
                               M,ddloN,mo         Last Nam,


                List Others to Be Notified for a Debt That You Already Listed

  Use this page onry if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection
  agency Is trying to coll act from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collect Ion agency here. Similarly, If
  you have more than one creditor for any of the debts that you listed ln Part 1, list the addlllonal credltoni here. If you do not have eddltronal penions to
  be notified for any debts in Part 1, do not flit out or submit this page.



•     Name
                                                                                            On Which line in Parl 1 did you enter the creditor? _ _

                                                                                            Last 4 digits of account number _ _


      Number         Street




      City                                           s1ate          ZIP Code




•     Name
                                                                                            On which line 1n Part 1 did you enter the creditor? _ _

                                                                                            Last 4 digits of account number _ _ _ _


      Numl>er       Street




      c,ty                                           State          ZIP Code



•     Name
                                                                                           On which line in Part 1 did you enter the creditor? _ _

                                                                                            Last 4 digits of account number _


      Number        Street




      C,ty                                          Stale          ZIP Code



•     o,c,m=,---------------------------
                                                                                           On Which line in Part 1 did you enter the creditor? _ _

                                                                                           Last 4 digits of account number _ _ _ _


      Number        Streel




                                                    State          ZIP Code



•    -,-,-m-,---------------------------
                                                                                           On Which line In Part 1 did you enter the creditor? _ _

                                                                                           Last 4 digits of account number _ _ _ _


     Number         Street




     City                                           Stale          ZIP Code



•     Name
                                                                                           On wh!ch line in Part 1 did you enter the creditor? _ _

                                                                                           Last 4 digits of account number _ _ _ _


      Number        S1reet




     City                                           Stale          ZIP Code



Official Form 106D                          Part 2 of Schedule D: Creditors Who Have Claims Secured by Properly                               page_of_
                                  Case 6:19-bk-07491-KSJ                            Doc 1        Filed 11/14/19      Page 30 of 60


  Fill m this mformat1011 to Identify your case

  Debtor 1             KIMBERLY                         ALLEYNE                 HALE
                       ''"' N,,..,                        M,ddle Nome               La'1Nam,

  Debtor 2
  (Spou"" 1ffihng) ,,.,,N,m,                              M,d~• Nam,


  Un~ll<I S1ales Bankrup1cy              Court for the Middle D1stnct of Florida

  Case number
  {lfkno""'I
                                                                                                                                                D Check if this is an
                                                                                                                                                   amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                   12/15
Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct Information. If more space Is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

  1.   Do you have any codebtors? (If you are filing ajo1n! case, do not list either spouse as a codebtor.)
       Ill    No
       •      Yes
  2. Within the last 8 years, have you lived in a community pro?9rty state or territory? (Commumty property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       liZf   No. Go to line 3.
       •      Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

              •      No
              •      Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ Fill In the name and current address of that person.



                     Name of iour spouse former spouse or leg~ equ,aler>t



                     Nurrtier             Street


                     ,,,                                            Slale                      ZIP Code


 3 In Column 1, llst all of your codebtors. Do not include your spouse as a co debtor If your spouse Is flllng with you. list the person
       shown in line 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on
       Schedule D (Official Form 1060), Schedule EIF !Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
       Schedule E!F, or Schedule G to fill out Column 2.

        Column 1 Yourcodebtor                                                                                Column 2: The creditor to whom you owe the debt

                                                                                                             Check. all schedules that apply:

                                                                                                             D    Schedule D, line
                                                                                                             0 Schedule E/F, line
           Num~er               Street
                                                                                                             •    Schedule G, line


§]--~'~                                                                 State                   ZIP Code



           ,,c,-=-----------------------------                                                               D    Schedule D. line
                                                                                                             0    Schedule EIF, line
           Number               Street                                                                       D    Schedule G, line

           c,Iy                                                         State                   ZIP Code


                                                                                                             D    Schedule D, line
                                                                                                             D    ScheduE E/F, line
           Number               Streat
                                                                                                             •    Schedule G, line

           <;:,~--                                                      Stato                   ZIP Coda



Official Form 106H                                                              Schedule H: Your Codebtors                                          page 1 of~
                               Case 6:19-bk-07491-KSJ                    Doc 1      Filed 11/14/19         Page 31 of 60


  Debtor 1         KIMBERLY                     ALLEYNE           HALE                         Case number 1,,;ema1,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   f,,stNam,      ,.aa1, Nam,        Last Name




  -                Additional Page to List More Codebton

       Column 1. Your codebtor                                                                     Column 2: The creditor to whom you owe the debt

                                                                                                    Check all schedules that apply:
  '
  B                                                                                                 D   Schedule D line
                                                                                                    •   Schedule E/F, line - - -
        Number          Street                                                                      •   Schedule G, line


        c,1y                                              State                   ZIP Code


 EJ     "--                                                                                         •   Schedule D, line

                                                                                                    •   Schedule E/F, line ___

        Nutr.ber        Street                                                                      •   Schedule G, line


        C")'                                              State                   ZIP Code


 []     Name                                                                                        •   Schedule D, line ___

                                                                                                    •   Schedule E/F, line
        N,,ntier        Streat                                                                      •   Sctiedule G, line ___




 •-     C11y



        ,._
                                                          State                   ZIP Code



                                                                                                    •
                                                                                                    •
                                                                                                        Schedule D, line ___
                                                                                                        Schedule EIF' line
        Nu~er           Strsel                                                                      •   Schedule G, line


        City                                              State                   ZIP Code


 D      Name                                                                                        •   Schedule D line

                                                                                                    •   Sctiedule EIF, line

        Number          Skeet                                                                       •   Schedule G, line


        City                                                                      ZIP Code


 EJ     ,._                                                                                         •   Sctiedule D, line

                                                                                                    •   Schedule EIF, line

        Number          S1resl                                                                      •   Schedule G, line


        c,,,                                              Slate                   ZIP Code

 Q      Name                                                                                        •   Schedule D, line

                                                                                                    •   Sctiedule E/F, line
        Nu~er           s1-1                                                                        •   Schedule G, line


       c,1,                                               Stale                   ZIP Code
 D
                                                                                                    0 Schedule    D, lme
        Name
                                                                                                    0   Schedule EIF. line

        Number          Street                                                                      0 Schedule G. line

        c.,                                                                       ZIP~--




Official Form 106H                                                Schedule H: Your Codebtors                                          page_of_
                               Case 6:19-bk-07491-KSJ                         Doc 1           Filed 11/14/19                 Page 32 of 60


     Fill in this information to 1dent1fy your case


     Debtor 1          KIMBERLY                ALLEYNE                        HALE

     Debtor 2
     (Spouse, rffil1ng) ,,,.tNam<                                             Last Namo


     Unrted   States BankrupIcy Court for the Middle District of Florida

     Case number                                                                                                   Check tf this is.
     llflmown)
                                                                                                                    D An amended filing
                                                                                                                   DA supplement showing postpetilion chapter 13
                                                                                                                    income as of the following date:
Official Form 1061                                                                                                       MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 end Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not flllng jointly, and your spouse is llvlng with you, Include information about your spouse.
If you are separated and your spouse ls not filing with you, do not include Information about your spouse. If more space la needed, attach a
separate sheet to this form. On the top of any additional pagsa, write your name and case number (If known). Answer every question.


1¥11                 Describe Employment


 1     Fill in your employment
       information.                                                                Debtor 1                                         Debtor 2 or non-filing spouse

       If you have more than one job.
       attach a separate page with
       information about additional            Employment status                 D     Employed                                     D   Employed
       employers.                                                                liZI Not employed                                  D   Not employed
       Include part-time, seasonal, or
       self-employed work
                                               Occupation
       Occupation may include student
       or homemaker. If it applies.
                                               Employer's name


                                               Employer's address
                                                                                Number Street                                   Number     Street




                                                                                C1Iy              Slate       ZIP Code          c,ty                   State ZIP Code

                                               How long employed there?


l#fM                 Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothing to report for any line. write $0 in the space. Include your non-filing
      spouse unless you are separated.
       If you or your non-filing spouse have more than one employer. combine the information for all employers for that person on the lines
       below If you need more space. attach a separate sheet to this form

                                                                                                              For Debtor 1       For Debtor 2 or
                                                                                                                                 non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions}. If not paid monthly, calculate what the monthly wage would be.                   2
                                                                                                                     0.00
                                                                                                          $                         $

 3 Fstimate and list monthly overtime pay.                                                        3.   +1            0.00       +   $


 4. Calculate gross income. Add line 2 + line 3.                                                  4.      $          0.00
                                                                                                                             II     $




Official Form 1061                                                         Schedule I: Your Income                                                          page 1
                                 Case 6:19-bk-07491-KSJ                 Doc 1       Filed 11/14/19                     Page 33 of 60


Debtor 1          KIMBERLY                        ALLEYNE             HALE                               Case number   (,f!aw..-01 _ _ _ _ _ _ _ _ _ _ _ _ __
                  f1,s, N,,...      M,d(11oName        Last N,,,,,



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse

      Copy line 4 here ..                                                         ...... -+ 4.       $ _ _~0~.0=0               $, _ _ __

 5. List all payroll deductions:

       5a. Tax, Medicare, and Social Security deductions                                   s,.       $          0.00            $
       5b. Mandatory contributions for retirement plans                                    5b        $          0.00            $
       5c Voluntary contributions for retirement plans                                     5c        s          0.00            $
       5d. Required repayments of retirement fund loans                                    5d        $          0.00            $
       5e. Insurance                                                                       5e        $          0.00            $
       5f. Domestic support obligations                                                    5f        $          0.00            $

       5g. Union dues                                                                      5g.       $          0.00            $
       5h. Other deductions. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ __                         5h.   +,              0.00       +   $

  6. Add the payroll deductions Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.            6.        $          0.00            $

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.       $          0.00            $


 8. List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross
            receipts. ordinary and necessary business expenses, and the total                                                   $ _ _ __
            monthly net income.                                                           s,         '--~0~.~00~
       8b. Interest and dividends
       Sc Family support payments that you, a non-filing spouse, or a dependent
                                                                                          8b         '--~O~.O~O                 '-----
          regularly receive
            Include alimony. spousal support. child support, maintenance. divorce
                                                                                                     $       300.00             $
            settlement. and property settlement.                                          8c.
      ,,,   Unemployment compensation                                                     8d         $          0.00            $
       8c Social Security                                                                 Be.        $           Q QQ           $
       8t other government assistance that you regularly receive
          Include cash assistance and the .,.alue (if known) of any non-cash assistance
          that you recei.,.e. such as food stamps (benefits under the Supplemental
          Nutrition Assistance Program) or housing subsidies.
          Specify.                                                                    8t             $       1~7.00             $

       8g Pension or retirement Income                                                    8g.        $          0.00            $

       811. other monthly income. Specify                                                 8h.    +,             0.00         +,
 ,.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h                 g
                                                                                                 I              o.oo/                              I
 10.Calculate monthly income. Add line 7 + line 9.
                                                                                                     $
                                                                                                                                '
                                                                                                             347.001+1                                          347.00
    Add the entries in line 1O for Debtor 1 and Debtor 2 or non-filing spouse              10
                                                                                                 I   $                          $
                                                                                                                                                   I= I·
 11 State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner. members of your household, your dependents, your roommates. and other
      fm,nds or relatives.
      Do not include any amounts already included in lines 2-1 O or amounts that are not available to pay expenses listed in Schedule J.

      Specify:-----------------------------------                                                                                            t1.   +   $            0.00


                                                                                                                                                       ~
12 Add the amount in the last column of line 10 to the amount In line 11. The result is the combined monthly income.
   \'•:·• ,tc that amount on the Summary of Your Assets and Llab1/if1es and Cerlam Statistical Information. if it applies                    t2.
                                                                                                                                                                347.00
                                                                                                                                                       Combined
                                                                                                                                                       monthly Income
 13. Do you expect an increase or decrease within the year after you file this form?
       0    No.
       [J Yes Explain:


Offici",I Form 1061                                                  Schedule I: Your Income                                                               page 2
                                 Case 6:19-bk-07491-KSJ                         Doc 1         Filed 11/14/19              Page 34 of 60



      FIii in this mformat1on to Id1.rnt1fy your case

      Debtor 1            KIMBERLY              ALLEYNE                   HALE
                            '"'Nam,                 ...,,,1, Nam,               La"N•me                        Check if this is:
      Debtor 2
      (Spouse,~ r,1,ng) '""N•m•                     M,001, Nome                 Las,N,me                       D An amended filing
                                                                                                               D A supplement showing postpetitIon chapter 13
      Uni1ed States BanknJptcy Court for the: Middle District of Florida                                           expenses as of the following date:
      Case number                                                                                                  MMIDD/YYYY
      (If known)




   Off'cial Form 106J
   Schedule J: Your Expenses                                                                                                                                  12/15
   Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
   Information. If more space is needed, attach another sheet to this fonn. On the top of any additional pages, write your name and case number
   (If known). Answer every question.

 f#IE                     Describe Your Household

  ,   Is this a joint case?

      li1    No. Go to line 2.
      G      >cs. Does Debtoc 2 1;,. ;o a s,pacat, hoosohold?
                     lJ   No
                     D    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

  2   Do you have dependents?
      Do not list Debtor 1 al"ld
      [}, ' tor 2.
                                                  ~
                                                  D
                                                        No
                                                        Yes Fill out this information for
                                                        each dependent..
                                                                                            Dependent's relationship to
                                                                                            Debtor 1 or Debtor 2                   .,.
                                                                                                                                   Dependent's     DoH dependent live
                                                                                                                                                   with you?


      Du llol state the dependents'
                                                                                                                                                   •    No
      nan,cs.                                                                                                                                      D    Yes

                                                                                                                                                   • No
                                                                                                                                                   D Yes
                                                                                                                                                   • No
                                                                                                                                                   D Yes
                                                                                                                                                   • No
                                                                                                                                                   D    Yes

                                                                                                                                                   •    No
                                                                                                                                                   D    Yes

 3. Do your expenses Include
                                                  G;j   No
    expenses of people other than
    yours!.!! and your dependenti;?               D     Yes


                     Estimate Your Ongoing Monthly Expenses

   Estimato your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
  expenses as of a date after the bankruptcy is filed. If this Is a supplemental Schedule J, check the box at the top of the form and fill In the
  applicable date.

  Include expenses paid for with non-cash government assistance lf you know the value of
  such ~ssistance and have included It on Schedule/: Your Income (Offlclal Fonn 1061.)                                                  Your expenses

   4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                     $                    0.00
        ,, ,' rent for the ground or lot.

       If not included in line 4:
                                                                                                                              '
                Real estate taxes                                                                                             ,a     $                    0.00
                l'roperty, homeowner's,     or renter's insurance                                                                                         0.00
                                                                                                                              '"     $
        4c      Home maintenance, repair, and upkeep expenses                                                                       $                   105.00
                Homeowner's association or condominium dues
                                                                                                                              "     $                   289.00
        4J
                                                                                                                              '"
Offici.1I   1 'Sim   106J                                             Schedule J: Your Expenses                                                           page 1
                            Case 6:19-bk-07491-KSJ                       Doc 1      Filed 11/14/19       Page 35 of 60


  Debtor 1           KIMBERLY                  ALLEYNE              HALE                      Case number 1,1,oowo)_ _ _ _ _ _ _ _ _ _ _ _ __
                                                       L,,oN,me




                                                                                                                             Your expenses

                                                                                                                         $                    0.00
  5. Additional mortgage payments for your residence, such as home equity loans
                                                                                                                  '
  6. Utilities:

        6a.     Electricity, heat, natural gas                                                                    ,,     $                   69.00
        6b      Water, sewer, garbage collect1on                                                                         $                   72.00
       6c.      Telephone, cell phone. Internet. satellite, and cable services
                                                                                                                  "      $                   45.00
        6o      other. Specify· _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                          "      $                    0.00
       Food and housekeeping supplies
                                                                                                                  "                          20.00
  7.

  a.   Childcare and children's education costs
                                                                                                                  '      $

                                                                                                                         $                    0.00
  9    Clothing, laundry, and dry cleaning
                                                                                                                  '      $                   12.00
 10.   P<>rsonal care products and services
                                                                                                                  '      $                   12.00
 11    Medical and dental expenses
                                                                                                                  "      $                    0.00
 12    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                  "
                                                                                                                         $                   20.00
       Do not include car payments.

 13.    Entertainment, clubs, recreation, newspapers, magazines, and books
                                                                                                                  "      $                    0 00
14.    Charitable contributions and religious donations
                                                                                                                  "      $                    0.00
 15.   Insurance.
                                                                                                                  "
       l'o not include insurance deducted from your pay or included in lines 4 or 20.

       1°-, Life insurance                                                                                        15a.   $                    0.00
        ,~b Health insurance                                                                                      15b.   $                    0.00
       1cc. Vehicle insurance                                                                                     15c.   $                    0.00
        1~c1    Other irisurance. Specify:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             $                    0.00
                                                                                                                  '"
16.    Taxes. Do not include taxes deducted from your pay or included 1n lines 4 or 20
       Sµucify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                           $                    0.00
                                                                                                                  "
17     l"~tallment or lease payments:
       17a Car payments for Vehide 1                                                                                     $                    0.00
       t 7b     Car payments for Vehicle   2
                                                                                                                  '"
                                                                                                                  17b.   $                    0.00
       17c Other Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                       $                    0.00
       17d other. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                  "'
                                                                                                                  17d.   $                    0.00

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 1061).                                                                     0.00
                                                                                                                   "     $

19.    Other payments you make to support others who do not live with you.
       s, ...·cily. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                       $                   0.00
                                                                                                                   "
20     0'.her real property e11.penses not Included in lines 4 or 5 of this form or on Schedule I: Your Income.

       2''"     Mortgages on other property                                                                       ,Oa    $                   0.00
       2· :t,   l~eal estate taxes                                                                                       $                   0.00
       20c Property, homeowner's, or rente(s insurance
                                                                                                                  ""     $                   0.00
       r     I Maintenance, repair, and upkeep expenses
                                                                                                                  "'     $                   0.00
                I lomeowner's   association or condominium dues
                                                                                                                  "'     $                   0.00
                                                                                                                  "'
       20c




Official rorm 106J                                                Schedule J; Your Expenses                                                   page 2
                                   Case 6:19-bk-07491-KSJ                     Doc 1       Filed 11/14/19     Page 36 of 60


  Debtor 1           KIMBERLY                  ALLEYNE                  HALE                       Case number l•""owcJ,_ _ _ _ _ _ _ _ _ _ _ _ __
                      "'"' No•"'      .-,a~ Nome         L"t   s·,m,



 21     Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                   21    +$ _ _ _ _ _ _ _  0c·co=o

22     Calculate your monthly expenses.

       22a. Add lines 4 through 21
                                                                                                                 '"      $- - - - ~1,038.00
                                                                                                                                     ---
       22b. Copy line 22 (monthly expenses for Debtor 2), if any. from Official Form 106J"2                      22b.    $_ _ _ _ _ _  0_.o~o
       22c. Add line 22a and 22b. The result 1s your monthly expenses.                                           22c.    $            1 038.00


 23. C~lculate your monthly net income.
                                                                                                                          $                0.00
      23a         Copy line 12 (your combined monthly income) from Schedule I                                     23a.

      23l1        Copy your monthly expenses from line 22c above                                                 23b.    -$           1,038.00

      23c.        Subtract your monthly expenses from your monthly income
                  The result is your monthly net mcome
                                                                                                                          $          -1.038.00       I
                                                                                                                  '"
24. Do you expect an Increase or decrease In your expenses within the year after you file this form?

      For example, do you expect to ftnish paying for your car loan withm the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      D      Ne
      D      Yes.       Explain here·




Official Form 106J                                                     Schedule J: Your Expenses                                          page 3
                                 Case 6:19-bk-07491-KSJ                  Doc 1    Filed 11/14/19                  Page 37 of 60


F1ll ln this Information to Identify your case:

Debtor 1        KIMBERLY                 ALLEYNE                   HALE
                                          M,O~eNam,                 Last Name
                '"'' "'""
Debtor 2
(Spouse ,Jf1l1ng1 F,stNam,                MM,Nam,


United States Bankruplcy Court for the Middle 01stnct of Florida
Case number
 (lfm001n)
                                                                                                                                  D Check if this is an
                                                                                                                                     amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                           12/15

  lf two married people are filing together, both are equally responsible for supplying correct infonnation.

  You must file this fonn whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, orboth.18 U.S.C. §§ 152, 1341, 1519, and 3571.




  -               Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       lif   No
       •     Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Attach Banhruptcy Pet,~on Preparers No/1,;e, Dedaration. and
                                                                                      Signa/ure   (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.



      xl_1--_~                                                     X
        s,~r1
                                                                       -   -------------
                                                                       Signature of Debtor 2




             (~'~3
        °'" "''
            MM  DD ~'dYYYY
                  I    =O~l5 I
                                                                        Date•~~=~~=-
                                                                          MM I DD I YYYY




  Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
                                  Case 6:19-bk-07491-KSJ                         Doc 1        Filed 11/14/19           Page 38 of 60


    FIii In this Information t1> 1dcnbfy your case:

    Debtor 1            KIMBERLY                  ALLEYNE                  HALE
                         F"s< N,,,,.                  M,d~• Name                 lo,1 Nam,

    Debtor 2
    (SpC<Jse 1ff1hng1 F,,,,N,m,                                                  Las1 """''


    United Slales       Bankruptcy Court for the. Middle District of Florida

    Case number
    {If known)                                                                                                                             D Check if this is an
                                                                                                                                              amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        04/16
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. lf more space Is needed, attach a separate sheet to this form. On the top of any addltlonal pages, write your name and case
  number (if known). Answer every question.


                    Give Details About Your Marltal Status and Where You Lived Before


   1.   What is your current marital status?

        0     Married
        i:'.l ~Jot married

   2 During the last 3 years, have you lived anywhere other than where you live now?

        0     No
        ~ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                                Dates Debtor 1      Debtor 2:                                        Dates Debtor 2
                                                                          lived there                                                          Hved there

                                                                                              •   Same as Debtor 1                            •   Same as Debtor 1

                   4750 NW 16TH COURT                                     From                                                                    From
                   Number              Street                                                     Number    Streel
                                                                          To                                                                      To


                   LAUDERHILLE                   FL       33313
                 c,1y                            State ZIP Code                                   City                  State ZIP Code


                                                                                              •   Same   as Debtor 1                          D   Same   as Debtor 1

                                                                         From                                                                     From
                 Number            Slreet                                                         Number    Street
                                                                         To                                                                       To



                 Cily                            Stale ZIP Code                                   c,1y                  Sta1e   ZIP Code


   3. Wrthin the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      s:a:us and territones include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas. Washington, and Wisconsin.)
        1,/   No

        U Yos Make sure you fill out Schedule H. Your Codeblors (Official Form 106H).



 i@f§              Explain the Sources of Your Income

Official Form 107                                     Statement of Financial Affairs for tndlviduals Filing for Bankruptcy                          page 1
                            Case 6:19-bk-07491-KSJ                               Doc 1            Filed 11/14/19            Page 39 of 60



Debtor 1           KIMBERLY                 ALLEYNE                     HALE                                  Case number (,"oowo1_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                  MldOle Name




 4     Did you have any income from employment or from operating a buslne&S during this year or the two previous calendar years?
       FLII 1n the 1otal amount of income you received from all jobs and all businesses, including part-lime activities
       If you are filing a joint case and you have income that you receive together. list 11 only once under Debtor 1

       0     Ne
       :J    Yes. Fill in the details.




                                                               Sources of Income              Gross Income             Sources of Income          Gross Income
                                                               Check all that apply.          (before deductions and   Check all that apply.      (before deductions and
                                                                                              exclusions)                                         eKctuslons)


              From January 1 of current year until
                                                                GIi   Wages commissions.
                                                                      b<>nuses. hps           $                0.00    •   Wages, comm,ss,ons,
                                                                                                                           bonuses, tips
                                                                                                                                                  $, _ _ _ _ __
              the dato you filed for bankruptcy:
                                                                •     Operahng a business                              •   Operating a business



              For last calendar year:
                                                                lii1 Wages, commissions,
                                                                      bonuses, tips                            0.00
                                                                                                                       •   Wages, comm,ss1ons,
                                                                                                                           bonuses, tips          $, _ _ _ _ __
                                                                                              $
              (January 1 to December       31 ,2Dl8
                                                yyyy            •     Operating a business                             •   Operating a business



              For the calendar year before that:
                                                                GIi   Wages, commissions,
                                                                      b<>nuses, hps
                                                                                                                       •   Wages, commiss,ons,
                                                                                                                           bonuses, tips          $ _ _ _ __
                                                                                              $                0.00
              (January 1 to December 31 ,2018
                                                YYYY
                                                                •     Operating a business                             •   Operating a business




  s.   Oid you receive any other Income during this year or the two previous calendar years?
       Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
       unernploymen1, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
       g,,.nlJl1ng and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       ii/   No
       0     Yes. Fill m the details.
                                                                Dilbto!,1     >r;:,   1
                                                                                          ,



                                                                Sources of Income             Gron Income lrom           Sources ol Income        Gr~s Income lrom
                                                                                              each source                Describe below.          each source
                                                                Describe below.
                                                                                              (before deductions and                              (before deductions and
                                                                                              exclusions)                                         exclusions)



               From January 1 of currant year until                                           '------ - - - - - - - - '-----
               tho date you filed for bankruptcy:
                                                                                              '------ - - - - - - - -                             $ _ _ _ _ __

                                                                                              '------ - - - - - - - - '-----
               For last calendar year:                                                        '------ - - - - - - - - '------
                                                                                              $, _ _ _ _ _ _ - - - - - - - - $, _ _ _ __
                                                                                              ,,______ - - - - - - - - ,,______
               (January1 toDecember31,2018                 )
                                                 ~




                                                                                                                                                  $, _ _ _ _ __
                  For tho calendar year before that:                                          $, _ _ _ _ _ _ - - - - - - - -
                                                                                                                                                  $, _ _ _ _ __
                  (.IJt1u,,ry 1 lo U(icember 31.2018       )                                  $, _ _ _ _ _ - - - - - -
                                                 ~                                                                                                $,_ _ _ __
                                                                                              S, _ _ _ _ _ _ - - - - - - - -




                                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
 Official 1·orm 107
                           Case 6:19-bk-07491-KSJ                      Doc 1       Filed 11/14/19             Page 40 of 60



Debtor 1        KIMBERLY                     ALLEYNE               HALE                          Case number ''"'""""1, _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                fr>1Nam,        .-,01, N...,,      Last ~,me




               List Certain Payments You Made Before You filed for Bankn.iptcy



  s. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     ri£l   No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose."
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of$6,425" or more?

                :J   No Go to line 7

                0    Yes. List below each creditor to whom you paid a total of $6,425" or more in one or more payments and the
                          total amount you paid that creditor Do not include payments for domestic support obligations, such as
                          child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                • Subject to adjustment on 4101119 and every 3 years after that for cases filed on or after the date of adjustment.

     0      Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any credrtor a total of $600 or more?

                D    No. Go to line 7.

                D    Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case


                                                                     Oates of    Tot.al amount paid        Amount you sUII ow&        Was this payment for ..
                                                                     payment


                                                                                 $_ _ _ _ _ _ $. _ _ _ _ _ __
                      Cred1to(s Nama
                                                                                                                                      0   Mortgage

                                                                                                                                      0   Car

                      Nuribe,   Streel                                                                                                0   Credo! card

                                                                                                                                      0   Loan repayment

                                                                                                                                      0   Suppliers or vendors

                                                                                                                                      Oother _ _ __
                                          Slale         ZIP Code




                      Crednor's Name
                                                                                 $ _ _ _ __
                                                                                                          '-------                    0   Mortgage

                                                                                                                                      0   Car

                      Number    Street                                                                                                0   Credrtcard

                                                                                                                                      0   Loan repayment

                                                                                                                                      0   Suppliers or vendors

                                                                                                                                      0   Other _ _ _ __
                      City                State         ZIP Code




                                                                                 $ _ _ _ _ __             $ _ _ _ _ _ __
                                                                                                                                      0   Mortgage
                      Cred,1ors Name
                                                                                                                                      0   Car

                                                                                                                                      0   Cred11 card

                                                                                                                                      0   Loan repayment

                                                                                                                                      0   Suppliers or vendors

                      c;,,,                                                                                                           0   Other _ _ _ __
                                          Stats         ?IP Code




                                                                                       ----·-------------------
Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
                               Case 6:19-bk-07491-KSJ                       Doc 1        Filed 11/14/19            Page 41 of 60


Debtor 1           KIMBERLY                   ALLEYNE                 HALE                            Case number (,1'oown),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                     M,ddleN,m,           ,,..,Name

                                                                                                -   -- -------------------
  7,   Within 1 year before you flied for bankruptcy, dld you make a payment on a debt you owed anyone who was an Insider?
       Insiders include your relatives: any general partners, relatives of any general partners: partnerships of which you are a general partner:
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities: and any managing
       agent. including one for a business you operate as a sole proprietor. 11 U.S.C. § 101 Include payments for domestic support obligations,
       such as child support and alimony.

       ,zj   No
       D     Yes. List all payments to an insider.
                                                                         Oates of      Total amount     Amount you still    Reason for this payment
                                                                         payment       paid             ,..
                                                                                      $ _ _ __         $ _ _ _ __
              ln;,oor's Nam:,




              c.,y                                Slale   ZIP Code


                                                                                      $,_ _ __         $ _ _ __



              Nurn,er       S1,eo1




              City                                State   ZIP Coda


 B Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
       an insider?
       Include payments on debts guaranteed or cosigned by an insider.

       ,zj   No
       D     Yes I ist cfl p.iyments that benefited an insider.
                                                                        Oates ol       Total amount     Amount you still    Reason !or ttds payment
                                                                        payment        paid             ,..                 Inch.Ide creators name

                                                                                      $_ _ _ _ _ $_ _ _ __
              l11a,cler s Narre



              l·I ·": ...   Street




                                                  State   ZIP Code



                                                                                      $ _ _ _ _ _ $ _ _ _ __
              Ins aer's Nam,



              r-.umMr       s1reet




              City                                State   ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
                               Case 6:19-bk-07491-KSJ                                    Doc 1         Filed 11/14/19              Page 42 of 60



Debtor 1          KIMBERLY                          ALLEYNE                      HALE                                 Case number l•""'""'i_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F"s•Namc               M,ddle Namo




                  Identify Legal Actions, Repossessions, and Foreclosures

  9. Within 1 year before you filed for bankruptcy, were you a party In any lawsuit, court action, or administrative procoodlng?
     List all such matters, including personal injury cases, small claims actions. divorces, collection suits, paternity actions. support or custody modifications,
     and contract disputes.

     0       No
     [jij"   Yus. F1ll In \he details.
                                                                           Nature of the case                    Cour1 or agency                                    Status of the case

                                                                       Foreclosure                              17th Judicial Circuit Court
              case title Lauderhill Ten Manage                                                                 Court Name
                                                                                                                                                                    D      Pending

               vs_ Estate of Karen Jones
                                                                                                                                                                    D      On appeal
                                                                                                                201 SE 6th Street
                                                                                                               Numtier   Slree!                                     lii3   Concluded

              Case number                                                                                       Ft Lauderdale                 FL          33301
                                                                                                               City                   Stale    ZIP CMe




              Case 1,tle _ _ _ _ _ _ _ _ _ _ __                                                                Coun Name
                                                                                                                                                                    D      Pending

                                                                                                                                                                    D      On appeal

                                                                                                               Numbet    Street                                     D      Concluded

              rase number _ _ _ _ _ _ _ _ __
                                                                                                               C,ty                   State    ZIPCO<te


 10. Within 1 year bofore you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check ~ii thal apply and fill in the details below.

     (ij'    No   Go to line 11
     D       Yes F1ll In \he information below_

                                                                                     Describe the property                                         Oate           Value of the property


                                                                                                                                                                  $, _ _ __
                   : "-d 1·_, s Nan""<'



                                                                                     Explain What happened

                                                                                     D    Property was repossessed.
                                                                                     D    Property was foreclosed.
                                                                                     D    Property was garnished.
                                                        Slale   ZIP Cooo             D    Property was attached, seized, or levied.

                                                                                    Describe the proper1y                                          Date            Valua of the proper{)



                                                                                                                                                                  $_ _ __




                  Number        S<reet
                                                                                    Explain What happened

                                                                                     D   Property was repossessed.
                                                                                     D   Property was forecJosed.

                                                        State   ZIP Code
                                                                                     D   Property was garnished.
                                                                                     D   Property was attached, seized, or levied.




Official Form 101                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 5
                               Case 6:19-bk-07491-KSJ                              Doc 1         Filed 11/14/19             Page 43 of 60


Debtor 1             KIMBERLY                          ALLEYNE              HALE                              Case number   l"'oawo)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?

      IZI       No
      •     Yes. Fill in the details.

                                                                      Describe the action the creditor took                         Date action      Amount
                                                                                                                                    was tahn



            Nurnber      Street                                                                                                                      '------

            c,1 1                                State   ZIP Code     Last 4 digits of account number· XXXX-_ _ _ _ _ _


  12 Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
      fll   No
      •     Yes


hill                 List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      Id    No
      0     Yes. Fill in the details for each gift.


                Gifts with a total value or more than $600            Describe the gifts                                            Dalee you gave     Value
                per person                                                                                                          the gifts



                                                                                                                                                      ,,____
            f    ,o,, o:, >",OL'M Ycu Ca"1l the G,ti



                                                                                                                                                      '-----
            r,,,,r,ber   Sireel


            c,,,                                 State   ZIP Code

            Persons rel~t,onship to you


            Gifts with a total value of more than $600               Describe the gifts                                            Dates you gave     Value
            p, r person                                                                                                            the gifts



            l\orson to ·,0/hom You G~"' the G,ft                                                                                                      '-----
                                                                                                                                                      '----
            i.,' t •     Slreet



            c,,,                                 Stale   ZIP Cooe


            l-crsor1s rela\Ionsh,p to you _ _ _ _ __


Official For111 107                                        Statement of Financial Affairs for Individuals FIiing for Bankruptcy                               page 6
                                Case 6:19-bk-07491-KSJ                                 Doc 1          Filed 11/14/19                Page 44 of 60


                                                 ALLEYNE                      HALE                                 Case number 1,t,nown1, _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Oebtor 1           KIMBERLY
                    f,,siName          M,OdloNam,            Last Nam<




 14. Within 2 years bofore you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     Iii!    Ne
     D       Yes. F,11 in the details for each gift or contribution.

              Gilts or contributions to charities                   Cescrlbe what you contributed                                            Oate you         Value
              that total more than $600                                                                                                      contributed



                                                                                                                                                              $,_ _ _ __
             Chanty's Name

                                                                                                                                                              $, _ _ __




             C",            Sidle         /II' Coda




l#K5                 List Certain Losses

  15. Within 1 yoar before you flied for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster,       or gambling?
      Ii{    ~J0
      D      Yes Fill in the details.

               ll<>sc,ibe llie property you lost and
               how the loss occurred
                                                                         Describe any Insurance coverage for the loss
                                                                         Include the amount that insurance has paid List pending insurance
                                                                                                                                             ,m
                                                                                                                                             Date of your
                                                                                                                                                              ,~,
                                                                                                                                                              Value of property


                                                                         claims on line 33 of Schedule AJB· Properly.

                                                                                                                                                               $ _ _ _ __




                    List Certain Payments or Transfers

  16. Withni 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      lnclu, ,, ciny at:orncys. bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      Iii!   No
      [J ',, ·o. F,11 in the details.
                                                                         Description and value of any property transferred                   oaw payment or   Amount of payment
                                                                                                                                             transfer was
                                                                                                                                             made


                                                                                                                                                              $, _ _ __
                     ,u·c   ~; eel



                                                                                                                                                              '-----
                                              ~tate   ZIP Godo



                   , ,,,I er =ls,1e address


               Porsor. 'Nho Made me Payment, 11 Not You



 Offici,al 1·, ·n 107                                    Statement of Financial Affairs for Individuals FIiing for Bankruptcy                                         page 7
                                    Case 6:19-bk-07491-KSJ                                   Doc 1         Filed 11/14/19              Page 45 of 60


Debtor 1                KIMBERLY                           ALLEYNE                    HALE
                        f,,s1Nam,             M,ddi, N"'"'              Loot ~•m•




                                                                                Description and value ol any property transferred                Date payment or        Amount of
                                                                                                                                                 transfer wae made      payment

               ·'v ,on V,'no Was ra,d


               ,,,,,•,bee      Sl,eet
                                                                                                                                                                       '-----
                                                                                                                                                                       '-----
                                                   State     ZIP Code



               Emil or webslle address



                        ,,,, :h• •~,ldC   tt,e Pa1mcnl, ,r Nol You

  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Dori· I include any payment or transfer that you listed on line 16

      :id'   ~Jfl
      0      y,,s Fill 1n the details.
                                                                               Description and value of any property transferred                 Date payment or       Amount of p11ym11nt
                                                                                                                                                 transfer was
                                                                                                                                                 made
               l'r ""'" \O.'no Was Paad



               ri,mbcr         s:.-,,et                                                                                                                                '-----
                                                                                                                                                                       $,_ _ _ __

                                                   State     ZIP Code

  16 W,t1,,n 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     tran~l~rrcd in tho ordinary course of your business or financial affairs?
     Include both outrigh1 transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
      iii' No
     0       Yci Fill ,n the details.
                                                                               Desi;rlptlon and value of property        Describe any pro party or payments receJyed      Date transfer
                                                                               transferred                               or dabts pald In Hthange                         was made

              I     ,0n Woo Hcce~ed Trar.srer




              •,.11,·                             $1ale      ZIP Code


                    ,, ,c. s rr1,,1,onsh1pto you _ _ _ _ __


                        ,11 •f,1u fkce,·ed !rdr1Sler




                                                  51a'.e     ZIP Coae




Official Fr: 1·1107                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
                                 Case 6:19-bk-07491-KSJ                                 Doc 1      Filed 11/14/19               Page 46 of 60


Debtor 1           KIMBERLY                          ALLEYNE                 HALE                                Case number 1,,.eowa) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    ,,,,IN"'"'                                   L"tName




  19. Within 10 years bofore you filod for bankruptcy, did you transfer any property to a self-settled trust or slmller device of which you
     are a beneficiary? (These are often called asset-protection dewces.)

     l,j    No
     0      Yes Fill 1n the details.

                                                                       Duscrlptlon and value of the property transferred                                       Oats tran,fer
                                                                                                                                                               was m•da


            N.,rne of trust




                  List Certain Flnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  2.0. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held in your name, or for your benefit,
       c\oscfl, sold, moved, or transferred?
       Include chacking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     bro~ern,1c houses, pension funds, cooperatives, associations, and other financial Institutions.
     li:f   N:l
     D      Yes. Fill in the details.

                                                                       Last 4 digits ol account number     Type of account or        Data account was       Ll,st balance before
                                                                                                           Instrument                closed, sold, moved,   closing or transfer
                                                                                                                                     or transle1T8d

                    ·, ! I ,n.,,c,,,11nst,1u"on



                          s1,c•et
                                                                       xxxx-_ _                            D Checking
                                                                                                           0 Savings
                                                                                                                                                            •·---
                                                                                                           D Money market
                                                                                                           D Brokerage
                                              State   ZIP Code                                             0   Other,_ _ __



             ",,,.,."'I 1nanc1allnslltution
                                                                       xxxx-_                              D Checking
                                                                                                           0   Savings
                                                                                                                                                            •·----
                                                                                                           0   Money marks!

                                                                                                           D Brokerage
                                                                                                           •   other_ _ __
                                             Stale    ZIP Code

 21. Do yo,, now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     scc1,, ,es, cash, or other valuables?
     ~      N-1
     0      y,,,_ Fill in the details.
                                                                       Who else had acceu to It?                       Describe the contents                       Do you still
                                                                                                                                                                   havs It?

                                                                                                                                                                   •   No
             t,, .,., ol I"'"'" ,al 1,,st,tutlon                      Name
                                                                                                                                                                   D   Yes


                                                                      Number   Street


                                                                      City       S!a\ll     ZIP Code
                                             State    ZIP Code


Officialfo        , 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9
                                 Case 6:19-bk-07491-KSJ                                   Doc 1         Filed 11/14/19               Page 47 of 60


Debtor 1            KIMBERLY                      ALLEYNE                     HALE                                       Case number (-"aowo,>_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     f.•stName         M,001, Nam,               "" Name



22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     611    No
     D      Yes. Fill in the details.
                                                                      Who else has or had access to It?                      Describe the cont,nts                   Do you stlll
                                                                                                                                                                     have It?

                                                                                                                                                                     •    No
              Name of Storage Facility                                 Name
                                                                                                                                                                     •    Yes

               NwnL,e,      Street                                     NumP<lr    Streel


                                                                      CltyStale ZlP Cocle

                                           State      ZIP Code


                         Identify Property Yo-.. Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     l<f    No
     D      Ye~ fill in the details.
                                                                      Where Is the property?                                 O&ecrlbe the property                Value


              o,,w.,Name


                     twr    Street
                                                                     Number      Street
                                                                                                                                                                 ·----
                                                                     City                           State     ZIP Code
                                           State      ZIP Code

                    1 Give Details About Environmental Information
 For the P"1,,uso of Part 10, the following definitions apply:
 • Envimnml.'ntal law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     haza•· 1•1us or toxic substances, wastes, or materlat Into the air, land, soil, surface water, groundwater, or other medium,
     inclt,    ,J statutes or regulations controlling the cleanup of these substances, wastes, or material.

 •   Sitr ,.        u,s any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     ,n             ur used to own, operate, or utilize it, Including disposal sites.
 • H,u.,     ms material moans anything iHl environmental law defines as a hazardous                                     waste, hazardous substance, toxic
     sub~ - -,en, hazardous material, pollutant, contaminant, or similar term.

 Repn, i            ·oti~es, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has                 ·,vcrnmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     i :1   r,.,,
     U               '   ill in the details.

                                                                     Governmental unit                            Environmental law, II you know It             Oatu of notice



                                                                     Govemme~tal u111t


                                                                     Number      Street


                                                                     City                  State   ZIP Code



                                          State      ZIP Code



                                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 10
                                Case 6:19-bk-07491-KSJ                            Doc 1               Filed 11/14/19               Page 48 of 60


Debtor 1             KIMBERLY                 ALLEYNE                      HALE                                       Case number (,IXnawn), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      "'' N""'                               L•" Name




  2s. Havo you notified any governmental unit of any release of hazardous material?



      •i;;l Yos.
            ""
                 Fill in the details.
                                                                   Governmental unit                             Environmental [aw, If you know It                   Date of notice



                                                                  Governmental unit

                  '. · ·"'' Street                                Number Street


                                                                                      Stale    ZIP Code
                                                                  '"'
                                         State    ZIP Code


  26. Have yo" been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.


      •61! ""
           y,-~. Fill in the details.
                                                                                                                                                                      Status of the
                                                                    Court or agency                                   Nature of !he can
                                                                                                                                                                      casa
              C >se title_ _ _ _ _ _ _ _ _ _ _ __
                                                                    Coun Name
                                                                                                                                                                      •    Pending

                                                                                                                                                                      •    On appeal
                                                                    Number Street                                                                                     •    Concluded


                           ··t,er                                   City                      Slate   ZIP Code

                    •    r'=ive Details About Your Business or Connections to Any Business

  27.Witl,                .,rs before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              l           .,le proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                    , oe,ember of a limited liability company (LLC) or limited liability partnership (LLPI
              1~ ! A r~rtner in a partnership
                     'n officer, director, or managing executive of a corporation

                     ',n owner of at least 5% of the voting or equity $Ccuritles of a corporation

      lii.f             · "'r of the above applies. Go to Part 12.
      D       Y-"o. Check all that apply above and fill In the details below for each business.
                                                                    Describe the nature of the bu sines$                            Employer ldentlflcatlon number
                                                                                                                                    Do not Include Socia I Security number or ITIN.
                              "'10


                                                                                                                                    EIN:

                                                                    Name of accountant or bookkeeper                                Oates business e~lsted


                                                                                                                                    From                To
                                         Sta to   ZIP Codo
                                                                    Describe th& nature oflfla business                             Employer Identification number
                                                                                                                                    Do not Include Socia! Security number or ITIN.
                        '""'Name

                                                                                                                                    EIN:
                              1m,t
                                                                    Name of accountant or bookkeeper                                Oates business existed


                                                                                                                                    From                To
                                         State    ZIP Code

Official r·                                         Statement of Financial Affairs for Individuals Fillng for Bankruptcy                                                  page 11
                          Case 6:19-bk-07491-KSJ                                 Doc 1       Filed 11/14/19           Page 49 of 60


Debtor 1        I·"' 111 ERLY            ALLEYNE                        HALE                               Case number 1,,xoow,1_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                            Lo,\Nam,




                                                                                                                       Employer ld•ntlflcatlon number
                                                                   Describe the nature Of the business
                                                                                                                       Do not Include Social Security number or ITIN.
                      · r,ame
                                                                                                                       ElN:

                 ,,     s1,od
                                                                   Name of accountant or bookkeeper                    Dates business existed



                                                                                                                       From                To
                                     Sta!o      ZIP Code




  28. Witt      · "•·ars before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      Inst,           •·rcditors, or other parties.


      fi1 '
      0     Y         I in the details below.

                                                                   Date Issued




                                                                   MM/DOI YYYY




                                     Slate      ZIP Co<le




                  ,gn Below


       It               '>,~ answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       a·                 :rue and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in                 1 with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20 years, or both.
       18              ~ 152, 1341, 1519, and 3571.




                ~tka
                 '·<,ofDebtor1          S...
                                                                                 XL
                                                                                  ~-------------
                                                                                   Signature of Debtor 2


                       '3/2019                                                     Date _ _ _ _ __

                       ,r h additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy(Officlal Fonn 107)?



       l

       Di,•      pay or agree to pay someone who is not an attorney to help you fill out bankruptcy fonns?
       lJ
                       ,,c of p(Hson _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                         Attach the Bankruptcy Pet1t1on Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119).




Official'                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 12
                              Case 6:19-bk-07491-KSJ                      Doc 1         Filed 11/14/19              Page 50 of 60

   Fill In this information to 1dent1fy your case
                                                                                                          Check one box only as directed 111 th1s form and in
                                                                                                          Form 122A-1Supp
  Debtor 1             KIMBERLY                ALLEYNE                   HALE
                        '"" Name                 M,dOI< Nome              ,.,,,N,me
                                                                                                          D   1. There is no presumption of abuse.
  Debtor 2
  (Spruse, 1 filing) F"" ~.,.,.                  M,ddle Nome             Lo,1 Name                        D   2. The calculation to determine if a presumption of
                                                                                                                 abuse applies will be made under Chapter 7
  United Stales Bankruptcy Court for !he Middle District of Florida                                              Means Test Calcu/a/1on {Official Form 122A-2)

  Case number                                                                                             D   3. The Means Test does not apply now because of
  {I/known)                                                                                                      qualified military service but ii could apply later.



                                                                                                          D Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                               12/15
Be as complete and accurate as posslble. lftwo married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this fonn. Include the line number to which the additional information appliei;. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Fonn 122A-1Supp) with this form.

                      Calculate Your Current Monthly Income

     What is your marital and filing status? Check one only.
      lil'.!   Not married. Fill out Column A, lines 2-11
      D        Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11

      0        Married and your spouse is NOT filing with you. You and your spouse are:

               0      Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
               r::J   Living separately or are legally separated. Fill out Column A. lines 2-11, do not fill out Column B. By checking this box, you declare
                      under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                      spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b){7)(B).

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101 (1 OA). For example, ii you are filing on September 15. U,e 6-month period would be March 1 through
      August 31 lf!he amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, ii both spouses own the same rental property, put the
      income from that property in one column only If you have nothing to report for any line, write $0 in the space.
                                                                                                          Column A             ColumnB
                                                                                                          Debtor 1             Debtor 2 or
                                                                                                                               non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions
     (before all payroll deductions).                                                                     •·--~• .~oo
  3. Alimony and maintenance payments. Do not include payments from a spouse 11
     (";rlumn Bis filled in.                                                                              $, _ _~0.~00
                                                                                                                                 '---
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     full an unmarried partner, members of your household. your depel"ldents, parents,
     and roommates. Include regular contributions from a spouse only ii Column Bis not
     fLl,'cd 111 Do not include payments you listed on line 3.                                            •·--~•      .~00
                                                                                                                                 $ _ _ __

  5. Net income from operating a business, profession,                 Debtor 1       Debtor 2
      or farm

                                                                         __ '--
                                                                      -,'--
      Gross receipts (before all deductions)
      Ord"1dry and necessary operating expenses                                       -$ _ _

      Net rnonthly income from a business, profession, or farm

 6. Nd income from rental and other real property
                                                                         $_sJJ)_0
                                                                       Debtor 1
                                                                                       •~-
                                                                                      Debtor2
                                                                                                 Copy
                                                                                                 here.+   $   -~•     .~DO       , _ _ __



                                                                      -,'--
    Cruss receipts (before all deductions)                                             $_ _
      C ,!i,rnry and rifJCQssary operating expenses                      __ -•--
                                                                                                 Copy
      ~.,)t rnonlhly income from rental or other real property                                                -~• .~DO
 7. Interest, dividends, and royalties
                                                                        $ 0.00
                                                                               '--               here-+   $

                                                                                                              --• ~·~DO
                                                                                                                                 $ _ __


                                                                                                          '                      '--~


Offici;il I·c,m 1221\.1                            Chapter 7 Statement of Your Current Monthly Income                                                     page 1
                             Case 6:19-bk-07491-KSJ                             Doc 1     Filed 11/14/19              Page 51 of 60



Debtor 1              KIMBERLY                           ALLEYNE             HALE                      Case number 1,t,oowfl)_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                        .. ,d .. ,N,m<        '-"' Nome



                                                                                                           Column A              Column B
                                                                                                           Debtor 1              Debtor 2 or
                                                                                                                                 non-filing spouse

    8. Unemployment compensation                                                                            '--~0.=00              $,_ _ __
        Do not enter the amount if you contend (hat the amount received was a benefit
        under the Soc,al Security Act Instead. hst it here.               .,i,.,
           For you .
                                                                             '-----
    g
           For your spouse
                                                                             '-----
        Pension or rctiroment Income. Do not include any amount received that was a
        benefit under the Social Security Act.                                                              $         0.00         $
    10. Income from all other sources not listed above. Specify the source and amount.
        Do not include any benefits received under the Social Security Act or payments received
        as a victim of a war crime, a crime against humanity, or international or domestic
        1,,rrorism. If necessary, list other sources on a separate page and put the total below

                                                                                                            $         0.00         $
                                                                                                            $         0.00         $
         Total amounts from separate pages, if any.                                                        +,         0.00       +$

    11. Calculate your total current monthly income. Add lines 2 through 10 for each
        r,,,I,1,nn ll1Pn J:Jd the total for Column A to the total for Column B.                            l ;--=~~oJ+C:--1=1,                                    347001
                                                                                                                                                           Total CU""'1t


--..i.. - ;1
                                                                                                                                                           montllly Income

                    Determine Whether the Means Test Applies to You

    12. C.iiLula!(} your current monthly income for the year. Follow these steps
        12a.       Copy your total current monthly income from line 11                                                      Copy line 11 here-+        $       347.00
                   Multiply by 12 (the number of months in a year).                                                                                    X 12

        '"         The result is your annual income for this part of the form.                                                              12b,   I   $    4.164 DD

    13. C:,lculato tho median family income that applies to you. Follow these s1eps

        Fill In the state In which you live.                               ,____ _
                                                                           iFL

              ;n the nu,nbcr of people In your household.                  :1

        I 111 In t1Ie IT1Cd1a11 family income for your state and size of household.                                                       ..13         $49,172.00
        l u find a I.st o! applicable median income amounts. go online using the link specified in the separate
        instruction~ for this form. This 11st may also be available at the bankruptcy clerk's office

    14. How do the lines compare?

        14a    D     Line 12b is less than or equal to line 13. On the lop of page 1. check box 1, There 1s no presumption of abuse
                     Go :u l'<lr1 3.

        Hb ~         Linc, 12b 1s more than line 13 On the top of page 1, check box 2, The presumption of abuse 1s determined by Form 122A-2.
                     Go to Part 3 and fill out Form 122A-2.

               ~     Sign llclow

                    : s , y ~ ~ c l ~ e c s l , y of pec1ccy lhal 1he iafocma11oa oa; s stateme"1 aad ia aay at1achmeats is tcce acd coccect



                        S,g,,a1ure or      b      1                                                 Signature of Debtor 2


                       '>"   Ji
                             MM/
                                    0:V/'i
                                 I~ IYYYY
                                    DD
                                                                                                    Date   "~~"c~~-
                                                                                                           MM I OD IYYYY

                        If you checked line 14a, do NOT fill out or file Form 122A-2.

                        If ycu ctmcked line 14b, fill out Form 122A-2 and file it with this form
-


Official r orin 1221,-1                                    Chapter 7 Statement of Your Current Monthly Income                                                page 2
                                 Case 6:19-bk-07491-KSJ                          Doc 1         Filed 11/14/19            Page 52 of 60



    f11( in this mforrnat1on to ldonhfy your case



    0eb1or 1           KIMBERLY                    ALLEYNE                             HALE                                According to the calculations required by
                        ,;,., "''"'                                             l>il   Nam,
                                                                                                                           this Statement
    Delllor 2
    (Spous,,, ,rfll,ng) ,.,,N,m,                          tA,ddle Nam•   ---,-,,.-".,,.,.c----                              D     There is no presumption of abuse.

    United Slates Bankruptcy Court for the· Middle D1stnct of Florida                                                      D    2. There is a presumption of abuse
    Case number
    (If Known)
                                                                                                                           D Check if this is an amended filing




 Official Form 122A-2
 Chapter 7 Means Test Calculation                                                                                                                                 04/19
 To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1 ).

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
 Is needed, attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional
 pages, write your name and case number (if known).



                   Determine Your Adjusted lneome



     Copy your total current monthly income.                                                    Copy line 11 lrom Official Form 122A-1 here+ ...          , ___ o

 2 Did you fill out Column B In Part 1 of Form 122A-1?

      l;zl   No Fill   in   $0 for the total on line 3.
      D      Yes Is your spouse filing with you?

             l;zl No. Go to line 3.
             D Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
   household expenses of you or your dependents. Follow these steps:

     On line 11. Column 8 of Form 122A-1, was any amount of the income you reported for your spouse NOT
     regularly used for the household expenses of you or your dependents?

     ilZI    No. Fill in O for the total on line 3

     D       Yes. Fill in the information below:

                 State each purpose !or which the Income was used                              FIii in tile amount you
                 For example. the income is used to pay your spouse's tax debt or to support   are subtracting from
                 people other than you or your dependents                                      your spouse's Income



                                                                                                '-----
                                                                                                '----
                                                                                               +,
              Total.
                                                                                                '-----                   Copy total here               -,___
4    Adjust your current monthly income. Subtract the total on line 3 from line 1.                                                                        $

:______ -------------···                                                   -------     . ,.-----

Official Form 122A-2                                                     Chapter 7 Means Test Calculation                                                     page 1
                              Case 6:19-bk-07491-KSJ                          Doc 1        Filed 11/14/19           Page 53 of 60


Debtor 1       KIMBERLY                       ALLEYNE                         HALE                    Case number 1,11m,~n,,, _______________
               ·;:,,, N'"'·      M~dlo Nam&              Las1 Na~,



              Calculate Your Deductions from Your Income


  The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
  answer the questions in lines 6-15. To find the IRS standards, go onllne using the link specified in the separate instructions for
  this form. This Information may also be available at the bankruptcy clerk's office.

  Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
  actual expenses ii they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
  and do not deduc! any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1

  If your expenses differ from month to month, enter the average expense.

  Whenever this part ol the form refers        to you,   it means both you and your spouse if Column B of Form 122A-1 is filled in.



   5. The number of people used in determining your deductions from income
        Fill in the number of people who could be claimed as exemptions on your federal income tax return,
        plus the number of any additional dependents whom you support. This number may be different from
        the number of people In your household                                                                                        1


   National Standards              You must use the IRS National Standards to answer the questions in lines 6-7.



   6    Food, clothing, and other items: Using the number of people you entered in line 5 and lhe IRS National Standards. fill                            1288
        in the dollar amount for food, clothing, and other items.                                                                                    $




   7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
        /111 in the dollar amount for out-of-pocket health care The number of people is split into two categor1es~eople who are
        under 65 and people who are 65 or older---because older people have a higher IRS allowance for health care costs. If your
        actual expenses are higher than this IRS amount, you may deduct !he additional amount on line 22.


        People who are under 65 years of age


        7a.   Out-of-pocket health care allowance per person
                                                                          , _ _ _5=2

        7b.   Number of people who are under 65
                                                                          X

        7c    Subtotal. Multiply l,ne 7a by line 7b                       $, _ _ __:5::2     Copy here~        $          52



           People who are 65 years of age or older


        7d.   Out-of-pocket health care allowance per person
                                                                          ''----'"o
        7e.   Number of people who are 65 or older                        X




                                                                                                                                                 •
                                                                          $ _ _ __      0
        7f.   Subtotal. Multiply line 7d by line 7e                                          Copy here-+   +   $, _ _ _ _~0



        7g.   Total. Add lines 7c and 71
                                                                                                           L_.____5_2_ _JI Coo, ,oo,      ., .. -¼




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                page 2
                        Case 6:19-bk-07491-KSJ                         Doc 1        Filed 11/14/19               Page 54 of 60


Debtor 1       ~!,~~~R Ly "~"''      Nam•   ALLEYN,:,.-"-,-.-,----~H,A~L,Ec                       Case number   •,·fk,,,,, 1_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                      0




   Local Standards           You must use the IRS Local Standards to answer the questions In lines 8-15.

   Based on Information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
   bankruptcy purposes Into two parts:
   •   Housing and utilities - Insurance and operating expenses
   •   Housing and utilities - Mortgage or rent expenses

   To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
   To find the chart, go online using the link specified in the separate instructions for this form.
   This chart may also be available at the bankruptcy clerk's office.


   8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered In line 5, fill in the
       dollar amount listed for your county for insurance and operating expenses                                                              $, _ _1"7--'3-'-9'-".0-'-0


   9. Housing and utilities - Mortgage or rent expenses:

       9a. Using the number of people you entered in line 5, fill in the dollar amount listed                      $ _ _ __
           for your county for mortgage or rent expenses .

       9b. Total average monthly payment for all mortgages and other debts secured by your home.


             To calculate the total average monthly payment. add all amounts that are
             contractually due to each secured creditor in the 60 months alter you file for
             bankruptcy. Than divide by 60.


              Name ol the creditor                                              Average monthly
                                                                                payment

                                                                                $


                                                                                $


                                                                            +   $a _ _ __


                                                                                                       Copy                         Repeat this
                                       Total average monthly payment                     0
                                                                                $, ______-,_                     -$             0   amount on
                                                                                                       here+                        line 33a.


       9c.    Net mortgage or rent expense
                                                                                                                                    Copy                           0
              Subtract line 9b (total avarage monthly payment) from line 9a (mortgags or
              rent expensa). If this amount Is less than $0. enter $0.
                                                                                                                   $
                                                                                                                               01 here+       $




   10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects                   S, _ _ _~0
       the calculation of your monthly expenses, fill in any additional amount you claim.

       Explain
       why:



   11 Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

       D o. Go to line 14.
       LI 1 Go to line 12.
       0 2 or more. Go to line 12.


   12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
       operating expenses. fill in the Operating Costs that apply for your Census region or metropolitan statistical area.
                                                                                                                                              ''---~o


Official Form 122A--2                                        Chapter 7 Means Test Calculation                                                         page 3
                              Case 6:19-bk-07491-KSJ                      Doc 1           Filed 11/14/19           Page 55 of 60


Dabtor 1          KIMBERLY                   ALLEYNE                      HALE                      Cass number   (dknown,,, __ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F,slNama                           Ls,1 Na~,




   13. Vehicle ownership or lease expanse: Using the IRS Local Standards, calculate the net ownership or lease expense
       for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
       In addition. you may not claim thol expense for more than two vehicles.


       Vehicle 1              Describe Vehicle 1:




           13a. Ownership or leasing costs using IRS Local Standard.                                               '----
           13b. Average monthly payment for all debts secured by Vehicle 1
                  Do not include costs for leased vehicles.
                  To calculate the average monthly payment here and on line 13e, add all
                  amounts that are contractually due to each secured creditor in the 60 months
                  after you filed for bankruptcy. Then divide by 60.

                       Name of aach creditor for Vahlcle 1                Average monthly
                                                                          payment

                                                                             $_ _ __

                                                                         +   $ _ _ _ __

                                                                                               : Copy                                Repeat this
                                                                                                            - $_ _ _ _0
                                                                             '---~o                                                  amount on




                                                                                                            g """"
                                      Total average monthly payment                            1
                                                                       L__ _ _ __                  here+                             line 33b.


           13c. Net Vehicle 1 ownership or lease expense                                                                            Vehicle 1
                                                                                                                                    expense
                  Subtract line 13b from line 13a. If this amount is less than SO, enter $0.                                                                   0
                                                                                                                                    here .... +    $




           Vehicle 2          Describe Vehicle 2:




           13d    Ownership or leasing costs using IRS Local Standard.                                            $ _ _ _ __

           13e.   Average monthly payment for all debts secured by Vehicle 2.
                  Do not include costs for leased vehicles.

                       Name of each credltor !or Vehicle 2                Aver..ge monthly
                                                                          payment

                                                                             $ _ _ __



                                                                         +   $ _ _ __


                                                                                                                                     Repeat this

                                                                             ':::::::::::0-~       Copy
                                                                                                             - $ _ _ _ _0_




                                                                                                            g '""""'
                                                                                                                                     amount on
                                       Total average monthly payment!c_ _                          here+                             line 33c.


           131. Net Vehicle 2 ownership or lease expense                                                                             Vehicle 2
                                                                                                                                     expense
                  Subtract line 13e from 13d. If this amount 1s less than $0, enter SO.                                                            $_ _        0
                                                                                                                                     here ... ~


    14 Public transportation expense. If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
       Public Transportation expense allowance regardless of whether you use public transportation.                                                $, _ _1_78.00

    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
        deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
        more than the IRS Local Standard for Public Transportation.                                                                                $           0


Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                 page 4
                             Case 6:19-bk-07491-KSJ                        Doc 1        Filed 11/14/19            Page 56 of 60


Dabtor 1        KIMBERLY                      ALLEYNE                      HALE                     Casa number I,1,eawa,,,_________________
                 F "LNarn•      M,oala Namo




   Other Necessary Expenses                   In addition to the expense deductions listed above. you are allowed your monthly expenses for
                                              the following IRS categories.


   16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes. such as income taxes. self-
       employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your                      $ _ _ _0
       pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
       subtract that number from the total monthly amount that is withheld to pay for taxes
       Do not include real estate, sales, or use taxes

   17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
       union dues, and uniform costs.
       Do not include llrnounts that are not required by your job, such as voluntary 401 (k) contributions or payroll savings.                 •--~o
   18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
       together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
       insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.              $ _ _ _0


   19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
       agency. such as spousal or child support payments                                                                                       , ___o
       Do not ,nclude payments on past due obligations for spousal or child support. You will list these obligations in line 35.

   20. Education: The total monthly amount that you pay for education that is either required:
       •     as a condition for your job, or
       •     for your physically or mentally challenged dependent child 1f no public education is available for similar services.              '--~o
   21. Childcare: The total monthly amount Iha\ you pay for childcare. such as babys1tt1ng, daycare, nursery, and preschool.
                                                                                                                                               $        0
       Do not include payments for any elementary or secondary school education.

   22. Additlonal health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
       Is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
       health savings account. Include only the amount that is more than the total entered in line 7.
                                                                                                                                               $ _ _ _0
       Payments for health insurance or health savings accounts should be listed only in line 25.


   23 Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
      you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
      service. to the exten1 necessary for your health and welfare or that of your dependents or for the production of income. if it          + ,__o
      Is not reimbursed by your employer.
      Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
      expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you prev,ously deducted.


    24. Add all of the expensei; allowed under the IRS expense allowances.
           Add lines 6 through 23.




                                                                  Chapter 7 Means Test Calculation                                             page 5
Official Form 122A-2
                              Case 6:19-bk-07491-KSJ                  Doc 1           Filed 11/14/19             Page 57 of 60


Debtor 1         KIMBERLY             ALLEYNE                         HALE                      Case number 1,,.,ow,,,_________________
                 F,cso N•m•                       L,stNamo




   Additional Expense Deductions            These are additional deductions allowed by the Means Test.
                                            Note: Do not include any B)(pense allowances listed in lines 6-24,


   25. Health insurance, disability Insurance, and health saving, account expense,. The monthly expenses for health
       insurance, disab1l1ty insurance, and health sa\lings accounts that are reasonably necessary for yourself, your spouse, or your
       dependents.

         Health insurance                                         $ _ _ __

         D1sab1lity insurance                                     $ _ _ __

         Health savings account                               +   $

                                                                  $               0               Copy total her<1-¼.
                                                                                                                                             $_ _      0
         Total

         Do you actually spend this total amount?

         D   No. How much do you actually spend?                  $_ _ __
         D   Yes



   26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will                        $ _ __    0
      continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your
      household or member of your immediate family who Is unable to pay for such e)(penses. These expenses may include
      contributions to an account of a qualified ABLE program. 26 U S.C § 529A(b}.


   27. Protection against famlly violence. The reasonably necessary monthly expenses that you incur to maintain the safety of                $, _ __   0
         you and your family under the Family Violence Prevention and Sel"\lices Act or other federal laws that apply.
         By law, the court must keep the nature of these expenses confidential.


    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
         If you believe that you ha\le home energy costs that are more than the home energy costs included in expenses on line
         8, then fill in the excess amount or home energy costs                                                                              $, _ __   0
         You must gi\le your case trustee documentation of your actual expenses, and you must show that the additional amount
         claimed Is reasonable and necessary


    29 Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83*
      per child) that you pay for your dependent children who are younger than 18 years old to attend a pri\late or public
         elementary or secondary school.                                                                                                     $, _ __   0
         You must gi\le your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
         reasonable and necessary and not already accounted for In lines 6-23.

         • Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.



    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher                  $_ _      0
       than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
         food and clothing allowances in the IRS National Standards
         To find a chart showing the maximum additional allowance, go online using the link specified in the separa1e instructions for
         this form This chart may also be available at the bankruptcy clerk's office.
         You must show that the additional amount claimed is reasonable and necessary



    31     Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial         •   $ _ __    0
         instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1 )-(2}.



    32. Add all of the add!tlonal expense deductions.
         Add lines 25 through 31




Official Form 122A-2                                         Chapter 7 Means Test Calculation                                                page 6
                               Case 6:19-bk-07491-KSJ                           Doc 1        Filed 11/14/19                     Page 58 of 60


Debtor 1           KIMBERLY                    ALLEYNE                          HALE                           Case number :,1,u,owoJ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F,e.tNama      M"'OloSOm•           LasLN•mC,------''C"c'~




   Deductions for Debt Payment


   33. For debts that are secured by an interest In property that you own, including home mortgages, vehicle
       loans, and other secured debt, fill in lines 33a through 33e.
       To calculate the total average monthly payment, add all amounts that are contractually due to each secured
       creditor in the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                        Average monthly
                                                                                                                        payment
                   Mortgages on your home:

           33a     Copy line 9b here                                                                     ...... +           s               0

                   Loans on your first two vehicles:

           33b     Copy line 13b here.                                                                            +         $               0

                                                                                                                                            0
           33c. Copy line 13e here.                                                                               +         $

           33d.    List other secured debts.

                     Name of each creditor for other            Identify property that              Does payment
                     secured debt                               aacuraa the debt                    Include ti,xea
                                                                                                    or Insurance?

                                                                                                     •       No             $
                                                                                                     •       Yes


                                                                                                     •       No
                                                                                                                            $
                                                                                                     •       Yes


                                                                                                     •       No
                                                                                                                       +$
                                                                                                     •       Yes

                                                                                                                                                Copy total
      33e. Total average monthly payment. Add lines 33a through 33d.                                                        $              OD I hare+        $         00


   34.Are any debts that you listed In line 33 secured by your primary residence, a vehicle,
      or other property necessary for your support or the support of your dependents?


       51        No. Go to line 35.
       •         Yes State any amount that you must pay to a creditor. in addition to the payments
                     listed in line 33. to keep possession of your property (called the cure amount).
                     Next. d1v1de by 60 and fill in the information below.

                       Name ol thu creditor            Identify property that          Total cure                           Monthly cure
                                                       secure a the debt               amount                               amount

                                                                                   $ _ _ __              +   60 =           $, _ _ _ __

                                                                                   $_ __                 + 60 =             $, _ _ __


                       -----·                   -
                                                                                   $ _ __                +   60 =      +    $


                                                                                                             Total
                                                                                                                      1-L   $              0
                                                                                                                                - - - - - .here+
                                                                                                                                                I
                                                                                                                                                Copy total   $_ __      0


    35. Do you owe any priority claims such as a priority tax, child support, or alimony-
        that are past due as of the filing date of your bankruptcy case? 11 U S.C. § 507.

       Gt        No. Go to line 36.
       •         Yes. Fill in the total amount of all of these priority claims Do not include current or
                      ongo,ng priority claims, such as those you listed in line 19.

                       Total amount of all past-due priority claims                                                         $ _ _ __                60                  0
                                                                                                                                                +
                                                                                                                                                             '---
                                                                   Chapter7 Means Test Calculation                                                           page 7
Official Form 122A-2
                               Case 6:19-bk-07491-KSJ                            Doc 1       Filed 11/14/19                 Page 59 of 60


Debtor 1            KIMBERLY                    ALLEYNE                          HALE                      Case number   (,f<n,~nl _ _ , , - - - - - - - - - - -
                    F"SINama       M~ai, Nam•           (as1Na~,




   36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
       For more information, go online usrng the link for Bankruptcy Basics specified in the separate
       instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

       5i1"   No. Go to line 37.
       •      Yes. Fill rn the following information.
                                                                                                                        $, _ _ __
                       Projected monthly plan payment if you were filing under Chapter 13

                       Current multiplier for your d1str1cl as stated on the 11st issued by the
                       Administrative Office of the United States Courts (for districts in Alabama and
                       North Carolina) or by the Executive Office for United States Trustees (for all
                       other districts).                                                                            X
                       To find a list of district multipliers thal includes your district. go online using the
                       link specified in the separate instructions for this form. This list may also be
                       available at the bankruptcy clerk"s office.
                                                                                                                                          Copy total     $ _ __
                       Average monthly administrative expense if you were filing under Chapter 13
                                                                                                                   L_":======.J.I
                                                                                                                        $
                                                                                                                                          he1'9+


   37. Add all of the deductions for debt payment.
       Add lines 33e through 36.


   Total Deductions from Income


   38.Add all of the allowed deductions.


                                                                                   - -3257
                                                                                      - -.. 00
      Copy line 24, All of the expenses allowed under IRS
                                                                                  $         -
      expense allowances __

      Copy line 32, All of the addit10nal expense deductions .
                                                                                  , _____o

      Copy line 37, Al! of fhe deductions for debt payment                       +$                 0

                                                                                                                                                +                  3257.
                                                         Total deductions    L~''==='=2=5=7=·=o=o=-_ _JI Copy total here_                                $


                      Determine Whether There Is a Presumption of Abuse


   39. Calculate monthly disposable income for 60 months

       39a.         Copy line 4. adjusted current monthly rncome . .
                                                                                  '----0
                                                                                         3257.00
                                                                                  $, _ _ _ __

                                                                                                         7
           39b.     Copy line 38, Total deducrions ..

                    Monthly disposable income. 11 U.S.C. § 707(b)(2).        r·-·$                               Copy
                    Subtract line 39b from line 39a.                         I    '------
                                                                             ~--------
                                                                                                                 her&+         '-----
                     For the next 60 months (5 years) ..                                                                       X   60

           39d      Total. Mulhply line 39c by 60.



   40. Find out whether there Is a presumption of abuse. Check the box that applies:

       •      The line 39d Is less than $8,175'. On the top of page 1 of this form, check box 1, There Is no presumplion of abuse. Go to
                  Part 5.

       •          The line 39d is more than $13,650". On the top of page 1 of this form. check box 2, There is a presumption of abuse. You
                  may frll out Part 4 if you claim special circumstances. Then go to Part 5


       •          The line 39d i5 at least $8,175", but not more than $13,650". Go to line 41

                  • Subject to adJustment on 4/01/22. and every 3 years after that for cases fried on or after the dale of adjustment.


                                                                     Chapter 7 Means Test Calculation                                                     page 8
Official Form 122A-2
                             Case 6:19-bk-07491-KSJ                       Doc 1    Filed 11/14/19              Page 60 of 60


Debtor 1         KIMBERLY                       ALLEYNE                   HALE                   Case number;,,..,,w,,, _______
                 F,,stNam,
                                ""'°''   Namo




   41 41a Fill in the amount of your total nonprlorlty unsecured debt. If you filled out A
          Summary of Your Assets and Liabilities and Certain Srar1stica/ Jnformatmn Schedules
          (Official Form 106Sum), you may refer lo line 3b on that form ..                                                18000.00
                                                                                                                      $




                                                                                                                 B~::+ Boo
                                                                                                                      X   .25

           41b. 25% of your total non priority unsecured debt. 11 U S C. § 707(b)(2}(A)(i)(I).
                Multiply line 41 a by 0.25.



   42. Determine whether the Income you have left over after subtracting all allowed deductions
       is enough to pay 25% of your unsecured, nonprlorlty debt.
       Chee!< the box that applies·

         D    Line 39d Is less than line 41 b. On the top of page 1 of this form, check box 1, There is no prasumption of abuse.
              Go to Part 5.

         D    Line 39d is equal to or more than line 41 b. On the top of page 1 of this form, check box 2, There is a presumption
              of abuse. You may fill out Part 4 if you claim special circumstances. Then go lo Part 5.




                Give Details About Special Circumstances

43. Do you have any special circumstances that Justify addltlonal expenses or adjustments of current monthly Income for which there Is no
    reasonable alternative? 11 U.S.C. § 707(b)(2)(B).


   G2I   No    Go to Part 5.
   D     Yes. Fill in the following information All figures should reflect your average monthly expense or income adJustment
              for each item. You may include expenses you listed in line 25


               You must give a detailed explanation of the special circumstances that make the expenses or income
               adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
               expenses or income adjustments.

                                                                                                                      Average monthly expense
                Give a deta!led explanation ofthe speclsl circumstances                                               or Income adjustmant

                                                                                                                      $


                                                                                                                      $


                                                                                                                      $

                                                                                                                      $




               Sign Below




                  Da<el/ /~'o{J['i'                                                     Date
                                                                                               -CMC;coc,-c,cnc,c,-c
                                                                                               M
                         MMIDD      /YYYY



Official Form 122A-2                                         Chapter 7 Means Test Calculation                                                   page 9
